--------------------------------------------------------------------------------



WELLS FARGO BUSINESS CREDIT
CREDIT AND SECURITY AGREEMENT


THIS CREDIT AND SECURITY AGREEMENT (this "Agreement") is dated December 18,
2008, and is entered into among NutraCea, a California corporation,
NutraPhoenix, LLC, a Delaware limited liability company (collectively, the
"Company"), and Wells Fargo Bank, National Association (as more fully defined in
Exhibit A, "Wells Fargo"), acting through its Wells Fargo Business Credit
operating division.


RECITALS


Company has asked Wells Fargo to provide it with a $2,500,000.00 revolving line
of credit (the "Line of Credit") for working capital purposes and to facilitate
the issuance of standby letters of credit. Company has also requested: (i) a
$5,000,000.00 term loan (the "Real Estate Loan") to be secured by Company-owned
real estate, and (ii) a $2,500,000.00 term loan (the "Term Loan"), for
additional working capital purposes. Wells Fargo is agreeable to meeting
Company's request, provided that Company agrees to the terms and conditions of
this Agreement.


For purposes of this Agreement, capitalized terms not otherwise defined in the
Agreement shall have the meaning given them in Exhibit A.


1. 
AMOUNT AND TERMS OF THE LINE OF CREDIT AND TERM LOAN



1.1 
Line of Credit; Limitations on Borrowings; Termination Date; Use of Proceeds.



(a)
Line of Credit and Limitations on Borrowing. Wells Fargo shall make Advances to
Company under the Line of Credit that, together with the L/C Amount, shall not
at any time exceed in the aggregate the lesser of (i) $2,500,000.00 (the
"Maximum Line Amount"), or (ii) the Borrowing Base limitations described in
Section 1.2. Within these limits, Company may periodically borrow, prepay in
whole or in part, and reborrow. Wells Fargo has no obligation to make an Advance
during a Default Period or at any time Wells Fargo believes that an Advance
would result in an Event of Default.



(b)
Maturity and Termination Dates. Company may request Line of Credit Advances from
the date that the conditions set forth in Section 3 are satisfied until the
earlier of: (i) November 30, 2011 (the "Maturity Date"), (ii) the date Company
terminates the Line of Credit, or (iii) the date Wells Fargo terminates the Line
of Credit following an Event of Default. (The earliest of these dates is the
"Termination Date.")



(c)
Use of Line of Credit Proceeds. Company shall use the proceeds of each Line of
Credit Advance and each Letter of Credit for ordinary working capital purposes.



(d)
Revolving Note. Company's obligation to repay Line of Credit Advances,
regardless of how initiated under Section 1.3, shall be evidenced by a revolving
promissory note (as renewed, amended or replaced from time to time, the
"Revolving Note").



1.2 
Borrowing Base; Mandatory Prepayment.



 
-1-

--------------------------------------------------------------------------------

 


(a)           Borrowing Base. The borrowing base (the "Borrowing Base") is an
amount equal to:


(i)            75% or such lesser percentage of Eligible Accounts as Wells Fargo
in its sole discretion may deem appropriate, plus


(ii)           50% or such lesser percentage of Eligible Inventory as Wells
Fargo in its sole discretion may deem appropriate, or $1,000,000.00, whichever
is less, less


(iii)          the Borrowing Base Reserve, less


(iv)          Indebtedness that Company owes Wells Fargo that has not been
advanced on the Revolving Note, less


(v)           Indebtedness that is not otherwise described in Section 1,
including Indebtedness that Wells Fargo in its sole discretion finds on the date
of determination to be equal to Wells Fargo's net credit exposure with respect
to any swap, derivative, foreign exchange, hedge, deposit, treasury management
or similar transaction or arrangement extended to Company by Wells Fargo and any
Indebtedness owed by Company to Wells Fargo Merchant Services, L.L.C.


(b)
Mandatory Prepayment; Overadvances. If unreimbursed Line of Credit Advances
evidenced by the Revolving Note plus the L/C Amount exceed the Borrowing Base or
the Maximum Line Amount at any time, then Company shall immediately prepay the
Revolving Note in an amount sufficient to eliminate the excess, and if payment
in full of the Revolving Note is insufficient to eliminate this excess and the
L/C Amount continues to exceed the Borrowing Base, then Company shall deliver
cash to Wells Fargo in an amount equal to the remaining excess for deposit to
the Special Account, unless in each case, Wells Fargo has delivered to Company
an Authenticated Record consenting to the Overadvance prior to its occurrence,
in which event the Overadvance shall be temporarily permitted on such terms and
conditions as Wells Fargo in its sole discretion may deem appropriate, including
the payment of additional fees or interest, or both.



1.3 
Procedures for Line of Credit Advances.



(a)
Advances to Operating Account. Line of Credit Advances shall be credited to
Company's demand deposit account maintained with Wells Fargo (the "Operating
Account"), unless the parties agree in a Record Authenticated by both of them to
disburse to another account.



(i)   Advances upon Company's Request. Each Advance will be funded as a Floating
Rate Advance upon Company's request, which must be communicated to Wells Fargo
no later than 10:59 a.m. Arizona Time on the Business Day on which Company wants
the Advance to be funded, and no request will be deemed received until Wells
Fargo acknowledges receipt, and Company, if requested by Wells Fargo, confirms
the request in an Authenticated Record. Company shall repay all Advances, even
if the Person requesting the Advance on behalf of Company lacked authorization.


 
-2-

--------------------------------------------------------------------------------

 


(ii)   Advances through Loan Manager. If Wells Fargo has separately agreed that
Company may use the Wells Fargo Loan Manager service ("Loan Manager"), Line of
Credit (but not Real Estate Loan or Term Loan) Advances will be initiated by
Wells Fargo and credited to the Operating Account as Floating Rate Advances as
of the end of each Business Day in an amount sufficient to maintain an agreed
upon ledger balance in the Operating Account, subject only to Line of Credit
availability as provided in Section 1.1(a). If Wells Fargo terminates Company's
access to Loan Manager, Company may continue to request Line of Credit Advances
as provided in Section 1.3(a)(i). Wells Fargo shall have no obligation to make
an Advance through Loan Manager during a Default Period, or in an amount in
excess of Line of Credit availability, and may terminate Loan Manager at any
time in its sole discretion.


(b)
Protective Advances; Advances to Pay Indebtedness Due. Wells Fargo may initiate
a Floating Rate Advance on the Line of Credit in its sole discretion for any
reason at any time, without Company's compliance with any of the conditions of
this Agreement, and (i) disburse the proceeds directly to third Persons in order
to protect Wells Fargo's interest in Collateral or to perform any of Company's
obligations under this Agreement, or (ii) apply the proceeds to the amount of
any Indebtedness then due and payable to Wells Fargo.



1.4 
Collection of Accounts and Application to Revolving Note.



(a)
The Collection Account. Company has granted a security interest to Wells Fargo
in the Collateral, including all Accounts. Except as otherwise agreed by both
parties in an Authenticated Record, all Proceeds of Accounts and other
Collateral, upon receipt or collection, shall be deposited each Business Day
into the Collection Account. Funds so deposited ("Account Funds") are the
property of Wells Fargo, and may only be withdrawn from the Collection Account
by Wells Fargo.



(b)
Payment of Accounts by Company's Account Debtors. Company shall instruct all
account debtors to make payments, as Lender shall designate, either directly to
the Lockbox for deposit by Wells Fargo directly to the Collection Account, or
instruct them to deliver such payments to Wells Fargo by wire transfer, ACH, or
other means as Wells Fargo may direct for deposit to the Collection Account or
for direct application to the Line of Credit. If Company receives a payment or
the Proceeds of Collateral directly, Company will promptly deposit the payment
or Proceeds into the Collection Account. Until deposited, it will hold all such
payments and Proceeds in trust for Wells Fargo without commingling with other
funds or property. All deposits held in the Collection Account shall constitute
Proceeds of Collateral and shall not constitute the payment of Indebtedness.



(c)
Application of Payments to Revolving Note. Wells Fargo will withdraw Account
Funds deposited to the Collection Account and pay down borrowings on the Line of
Credit by applying them to the Revolving Note on the first Business Day
following the Business Day of deposit to the Collection Account, or, if payments
are received by Wells Fargo that are not first deposited to the Collection
Account pursuant to any treasury management service provided to Company by Wells
Fargo, such payments shall be applied to the Revolving Note as provided in the
Master Agreement for Treasury Management Services and the relevant service
description.



 
-3-

--------------------------------------------------------------------------------

 


1.5 
Real Estate Loan.



(a)
Real Estate Loan. Wells Fargo shall extend the Real Estate Loan to Company
through a single Advance in the amount of $5,000,000.00.



(b)
Real Estate Term Note. Company's obligation to repay the Real Estate Loan shall
be evidenced by an installment promissory note (as renewed, amended, or replaced
from time to time, the "Real Estate Term Note").



(c)
Real Estate Loan Advance and Disbursement. Subject to the terms and conditions
of this Agreement, the Real Estate Loan Advance shall be made on the same date
as the initial Advance on the Line of Credit.



(d)
Reserve; Cash Collateralization. Concurrently with the Real Estate Loan Advance,
Lender shall reserve $1,500,000.00 from the proceeds Real Estate Loan Advance
(including any interest or profits thereon, the "Cash Collateral"), which Cash
Collateral shall be deposited in an account with Lender. The Cash Collateral
shall be held by Lender as collateral for the payment and performance of the
obligations of Company under this Agreement. Lender shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of Lender and
at Company's risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. The
Cash Collateral in such account may be applied by Lender to reimburse Lender for
expenses recoverable under the Loan Documents, and to the extent not so applied,
shall be held for the satisfaction of the Obligations of the Company. Lender
agrees to release the Cash Collateral to Company upon delivery to Lender of
publicly filed financial statements for Company, reflecting debt service
coverage in excess of 1.0 for a period of three rolling quarters, and provided
that no default or Event of Default exists and provided that the Company's
unadvanced amount under the Line of Credit is greater than $350,000.00.



(e)
Setoff. Whenever an Event of Default shall have occurred and be continuing on
account of which Lender shall have the right to exercise any of its rights
hereunder, Company hereby irrevocably authorizes Lender to set off the
Obligations under this Agreement and the other Loan Documents or otherwise owed
to Lender against the Cash Collateral and all deposits and credits of Company
with, and any all claims of Company against, Lender, but only to the extent that
said Liabilities of Company to Lender shall be then due, whether by acceleration
or otherwise



(f)
Payments and Adjustments to Payments. The unpaid principal amount of the Real
Estate Term Note shall be amortized over a 120 month period, but shall be due
and payable in equal monthly principal installments of $41,667.00, beginning on
February 1, 2009, and on the first calendar day of each succeeding month until
the earlier of December 31, 2018 or, if Lender elects, the Termination Date,
when the unpaid principal and interest evidenced by the Real Estate Term Note
shall be fully due and payable. Additionally, accrued and unpaid interest shall
be due and payable monthly, beginning on January 1, 2009 and on the first
calendar day of each succeeding month until the earlier of December 31, 2018 or,
if Lender elects, the Termination Date. Payments shall be collected by Wells
Fargo through a debit to the Real Estate Term Note and a simultaneous Line of
Credit Advance in the same amount, or by such other method as the parties may
agree. Proceeds from the liquidation of Collateral acquired with Real Estate
Loan proceeds will be applied first to the Real Estate Term Note, then to the
Term Loan and Line of Credit in such order as Lender may elect.



 
-4-

--------------------------------------------------------------------------------

 


(g)
Prepayments and Mandatory Prepayments. Company may prepay the Real Estate Loan
at any time. If Wells Fargo obtains an appraisal of the Real Estate at any time
as permitted under this Agreement, and the appraisal shows the aggregate unpaid
principal amount of the Real Estate Term Note to exceed sixty-three percent
(63%) of the appraised value of the Real Estate, then Company, shall immediately
prepay the unpaid principal of the Real Estate Term Note in the amount of such
excess.



(h)
Collection of Prepayments and Related Fees. All Real Estate Loan prepayments,
including mandatory prepayments and prepayments due on the Termination Date,
must be accompanied by any prepayment and breakage fees payable under this
Agreement, which will be applied to the most remote principal installments then
due and payable. Any prepayment of principal and any related fees shall be
collected by Wells Fargo through a debit to the Real Estate Term Note and a
simultaneous Line of Credit Advance in the same amount, or by such other method
as the parties may agree.



1.6
Term Loan



(a)
Term Loan. Wells Fargo shall extend the Term Loan to Company through a single
Advance in an amount not in excess of the lesser of (i) $2,500,000.00, (ii)
ninety percent (90%) of the Net Forced Liquidation Value of Company's Eligible
Equipment, or (iii) eighty percent (80%) of the Net Orderly Liquidation Value of
Company's Eligible Equipment.



(b)
Term Note. Company's obligation to repay the Term Loan and each Term Loan
Advance shall be evidenced by an installment promissory note (as renewed,
amended, or replaced from time to time, the "Term Note").



(c)
Term Loan Advance and Disbursement. The Term Loan Advance shall be made no later
than June 30, 2010, and only upon satisfaction of the conditions in Section 3.3.



(d)
Payments and Adjustments to Payments. The unpaid principal amount of the Term
Note shall be amortized over a 36 month period, but shall be due and payable in
equal monthly installments of principal and interest beginning on the first
calendar day of the first calendar month after Lender makes the Term Loan
Advance, and on the first calendar day of each succeeding month until the
earlier of November 30, 2011 or the Termination Date, when the unpaid principal
and interest evidenced by the Term Note shall be fully due and payable. Payments
shall be collected by Wells Fargo through a debit to the Term Note and a
simultaneous Line of Credit Advance in the same amount, or by such other method
as the parties may agree. Proceeds from the liquidation of Collateral acquired
with Term Loan proceeds will be applied first to the Term Note, then to the Real
Estate Loan and Line of Credit in such order as Lender may elect.



 
-5-

--------------------------------------------------------------------------------

 


(e)
Prepayments and Mandatory Prepayments. Company may prepay the Term Loan at any
time. If Wells Fargo obtains an appraisal of the Equipment at any time as
permitted under this Agreement, and the appraisal shows the aggregate unpaid
principal amount of the Term Note to exceed (i) ninety percent (90%) of the Net
Forced Liquidation Value of Company's Eligible Equipment, or (ii) eighty percent
(80%) of the Net Orderly Liquidation Value of Company's Eligible Equipment, then
Company, shall immediately prepay the unpaid principal of the Term Note in the
amount of such excess.



(f)
Collection of Prepayments and Related Fees. All Term Loan prepayments, including
mandatory prepayments and prepayments due on the Termination Date, must be
accompanied by any prepayment and breakage fees payable under this Agreement,
which will be applied to the most remote principal installments then due and
payable. Any prepayment of principal and any related fees shall be collected by
Wells Fargo through a debit to the Term Note and a simultaneous Line of Credit
Advance in the same amount, or by such other method as the parties may agree.



1.7 
Interest and Interest Related Matters.



(a)
Interest Rates Applicable to Line of Credit and Term Loan. Except as otherwise
provided in this Agreement, the unpaid principal amount of each Line of Credit
Advance evidenced by the Revolving Note, the Real Estate Loan Advance evidenced
by the Real Estate Term Note, and the Term Loan Advance evidenced by the Term
Note, shall accrue interest at an annual interest rate calculated as follows:



Floating Rate:


Line of Credit Advances = the Prime Rate plus two and one half percent (2.5%);


Real Estate Loan Advance = the Prime Rate plus three percent (3.0%);


Term Loan Advance = the Prime Rate plus three percent (3.0%);


which interest rate shall change whenever the Prime Rate changes (the "Floating
Rate").


(b)
Minimum Interest Charge. Notwithstanding the other terms of Section 1.7 to the
contrary, and except as limited by the usury savings provision of Section
1.7(e), Company shall pay Wells Fargo at least $10,000.00 of interest each
calendar month (the "Minimum Interest Charge") during the term of this
Agreement, and Company shall pay any deficiency between the Minimum Interest
Charge and the amount of interest otherwise payable on first day of each month
and on the Termination Date.



 
-6-

--------------------------------------------------------------------------------

 


(c)
Default Interest Rate. Commencing on the day an Event of Default occurs, through
and including the date identified by Wells Fargo in a Record as the date that
the Event of Default has been waived (each such period a "Default Period"), or
during a time period specified in Section 1.10, or at any time following the
Termination Date, in Wells Fargo's sole discretion and without waiving any of
its other rights or remedies, the principal amount of the Revolving Note, the
Real Estate Term Note, and the Term Note shall bear interest at a rate that is
three percent (3.0%) above the contractual rate set forth in Section 1.7(a) (the
"Default Rate"), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.



(d)
Interest Accrual on Payments Applied to Revolving Note. Payments received by
Wells Fargo shall be applied to the Revolving Note as provided in Section
1.4(c), but the principal amount paid down shall continue to accrue interest
through the end of the second Business Day following the Business Day that the
payment was applied to the Revolving Note.



(e)
Usury. No interest rate shall be effective which would result in a rate greater
than the highest rate permitted by law. Payments in the nature of interest and
other charges made under any Loan Documents or any other document or agreement
described in or related to this Agreement that are later determined to be in
excess of the limits imposed by applicable usury law will be deemed to be a
payment of principal, and the Indebtedness shall be reduced by that amount so
that such payments will not be deemed usurious.



1.8 
Fees.



(a)
Origination Fee. Company shall pay Wells Fargo a one time origination fee of
$100,000.00, which fee shall be fully earned and payable upon the execution of
this Agreement.



(b)
Unused Line Fee. Company shall pay Wells Fargo an annual unused line fee of one
quarter of one percent (0.25%) of the daily average of the Maximum Line Amount
reduced by outstanding Advances and the L/C Amount, from the date of this
Agreement to and including the Termination Date (the "Unused Amount"), which
unused line fee shall be payable monthly in arrears on the first day of each
month and on the Termination Date.



(c)
Facility Fee. Company shall pay Wells Fargo an annual facility fee of
$25,000.00, which facility fee shall be payable annually on each the fifteenth
of December each year, commencing December 15, 2009.



(d)
Collateral Exam Fees. Company shall pay Wells Fargo fees in connection with any
collateral exams, audits or inspections conducted by or on behalf of Wells Fargo
at the current rates established from time to time by Wells Fargo as its
collateral exam fees (which fees are currently $1,000.00 per day per collateral
examiner), together with all actual out-of-pocket costs and expenses incurred in
conducting any collateral examination or inspection.



 
-7-

--------------------------------------------------------------------------------

 


(e)
Credit Facility Termination and/or Reduction Fees. If (i) Wells Fargo terminates
the Line of Credit, the Real Estate Loan and the Term Loan (collectively, the
"Credit Facility") during a Default Period, or if (ii) Company terminates or
prepays all or any portion of the Credit Facility on a date prior to the
Maturity Date, or if (iii) Company and Wells Fargo agree to reduce the Maximum
Line Amount, then Company shall pay Wells Fargo as liquidated damages a
termination or reduction fee in an amount equal to the percentage of the Maximum
Line Amount plus the principal balance outstanding on the Real Estate Loan,
calculated as follows: (A) three percent (3.0%) if the termination or reduction
occurs on or before the first anniversary of the first Line of Credit Advance;
(B) two percent (2.0%) if the termination or reduction occurs after the first
anniversary of the first Line of Credit Advance, but on or before the second
anniversary of the first Line of Credit Advance; and (C) one percent (1.0%) if
the termination or reduction occurs after the second anniversary of the first
Line of Credit Advance.



(f)
Overadvance Fees. Company shall pay a $500.00 Overadvance fee for each day that
an Overadvance exists which was not agreed to by Wells Fargo in an Authenticated
Record prior to its occurrence; provided that Wells Fargo's acceptance of the
payment of such fees shall not constitute either consent to the Overadvance or
waiver of the resulting Event of Default; and following an Event of Default,
this fee shall increase to $1,000.00 for each day that an Overadvance exists,
commencing on the first day of the month in which the Default Period begins and
continuing through the last day of such Default Period, or any shorter time
period that Wells Fargo in its sole discretion may deem appropriate, without
waiving any of its other rights and remedies. Company shall pay additional
Overadvance fees and interest in such amounts and on such terms as Wells Fargo
in its sole discretion may consider appropriate for any Overadvance to which
Wells Fargo has specifically consented in an Authenticated Record prior to its
occurrence.



(g)
Treasury Management Fees. Company will pay service fees to Wells Fargo for
treasury management services provided pursuant to the Master Agreement for
Treasury Management Services or any other agreement entered into by the parties,
in the amount prescribed in Wells Fargo's current service fee schedule.



(h)
Letter of Credit Fees. Company shall pay a fee with respect to each Letter of
Credit issued by Wells Fargo of three percent (3.0%) of the aggregate undrawn
amount of the Letter of Credit (the "Aggregate Face Amount") accruing daily from
and including the date the Letter of Credit is issued until the date that it
either expires or is returned, which shall be payable monthly in arrears on the
first day of each month and on the date that the Letter of Credit either expires
or is returned; and following an Event of Default, this fee shall increase to
six percent (6.0%) of the Aggregate Face Amount, commencing on the first day of
the month in which the Default Period begins and continuing through the last day
of such Default Period, or any shorter time period that Wells Fargo in its sole
discretion may deem appropriate, without waiving any of its other rights and
remedies.



 
-8-

--------------------------------------------------------------------------------

 


(i)
Letter of Credit Administrative Fees. Company shall pay all administrative fees
charged by Wells Fargo in connection with the honoring of drafts under any
Letter of Credit, and any amendments to or transfers of any Letter of Credit,
and any other activity with respect to the Letters of Credit at the current
rates published by Wells Fargo for such services rendered on behalf of its
customers generally.



(j)
Other Fees and Charges. Wells Fargo may impose additional fees and charges
during a Default Period for (i) waiving an Event of Default, or for (ii) the
administration of Collateral by Wells Fargo. All such fees and charges shall be
imposed at Wells Fargo's sole discretion following oral notice to Company on
either an hourly, periodic, or flat fee basis, and in lieu of or in addition to
imposing interest at the Default Rate, and Company's request for an Advance
following such notice shall constitute Company's agreement to pay such fees and
charges.



(k)
Termination and Prepayment Fees Following Transfer Between Wells Fargo Operating
Divisions. If the Loan Documents, following Company's request and the consent of
Wells Fargo Business Credit (which consent may be withheld by Wells Fargo
Business Credit in its sole discretion), are transferred at any time after the
expiration of 24 months from the date of this Agreement, to an operating
division of Wells Fargo other than Wells Fargo Business Credit, the transfer
will not be deemed a termination or prepayment resulting in the payment of
termination and/or prepayment fees, provided that Company agrees, at the time of
transfer, to the payment of comparable fees in an amount not less than that set
forth in this Agreement, in the event that any facilities extended under this
Agreement are terminated early or prepaid after the transfer.



1.9
Interest Accrual; Principal and Interest Payments; Computation.



(a)
Interest Payments and Interest Accrual. Accrued and unpaid interest under the
Revolving Note, the Real Estate Term Note, the Term Note on Floating Rate
Advances shall be due and payable on the first day of each month (each an
"Interest Payment Date") and on the Termination Date, and shall be paid in the
manner provided in Section 1.4(c) and Section 1.5(f). Interest shall accrue from
the most recent date to which interest has been paid or, if no interest has been
paid, from the date of Advance to the Interest Payment Date.



(b)
Payment of Revolving Note, Real Estate Term Note, and Term Note Principal. The
principal amount of the Revolving Note, Real Estate Term Note, and Term Note
shall be paid from time to time as provided in this Agreement, and shall be
fully due and payable on the Termination Date.



(c)
Payments Due on Non-Business Days. If an Interest Payment Date or the
Termination Date falls on a day which is not a Business Day, payment shall be
made on the next Business Day, and interest shall continue to accrue during that
time period.



(d)
Computation of Interest and Fees. Interest accruing on the unpaid principal
amount of the Revolving Note and fees payable under this Agreement shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.



 
-9-

--------------------------------------------------------------------------------

 


(e)
Liability Records. Wells Fargo shall maintain accounting and bookkeeping records
of all Advances and payments with respect to the Indebtedness in such form and
content as Wells Fargo in its sole discretion deems appropriate. Wells Fargo's
calculation of the amount of the Indebtedness shall be presumed correct unless
proven otherwise by Company. Upon request, Company will admit and certify to
Wells Fargo in a Record the exact unpaid principal amount of Indebtedness that
Company then believes to be due and payable to Wells Fargo. Any billing
statement or accounting provided by Wells Fargo shall be conclusive and binding
unless Company notifies Wells Fargo in a detailed Record of its intention to
dispute the billing statement or accounting within 30 days of receipt.



1.10
Termination, Reduction or Non-Renewal of Line of Credit by Company; Notice.



(a)
Termination or Reduction by Company after Advance Notice. Company may terminate
or reduce the Line of Credit, or terminate the Real Estate Loan or Term Loan, at
any time prior to the Maturity Date, if it (i) delivers an Authenticated Record
notifying Wells Fargo of its intentions at least 90 days prior to the proposed
Termination Date, (ii) pays Wells Fargo the termination fee set forth in Section
1.8(e), and (iii) pays the Indebtedness in full or down to the reduced Maximum
Line Amount. Any reduction in the Maximum Line Amount shall be in multiples of
$100,000.00.



(b)
Termination or Reduction by Company without Advance Notice. If Company fails to
deliver Wells Fargo timely notice of its intention to terminate the Line of
Credit, Real Estate Loan or Term Loan, or reduce the Maximum Line Amount as
provided in Section 1.10(a), Company may nevertheless terminate the Line of
Credit, Real Estate Loan or Term Loan, or reduce the Maximum Line Amount and pay
the Indebtedness in full or down to the reduced Maximum Line Amount if it (i)
pays the termination fee set forth in Section 1.8(e), and (ii) pays additional
interest for each day that the notice was short of the required 90 days notice,
which interest shall be in an amount that is equal to the greater of (A)
interest calculated at the Default Rate based on the Company's average
borrowings under the Line of Credit for the two months prior to the date that
Wells Fargo receives delivery of an Authenticated Record giving it actual notice
of Company's intention to terminate or reduce the Line of Credit, or (B) the
unused line fee for the 3 months prior to the date that Wells Fargo receives
delivery of an Authenticated Record giving it actual notice of Company's
intention to terminate any portion of the Credit Facility or reduce the Line of
Credit, calculated as provided in Section 1.8(b) of this Agreement.



(c)
Non-Renewal by Company; Notice. If Company does not wish Wells Fargo to consider
renewal of the Line of Credit on the next Maturity Date, Company shall deliver
an Authenticated Record to Wells Fargo at least 90 days prior to the Maturity
Date notifying Wells Fargo of its intention not to renew. If Company fails to
deliver to Wells Fargo such timely notice, then the Revolving Note shall accrue
interest at the Default Rate commencing on the 90th day prior to the Maturity
Date and continuing through the date that Wells Fargo receives delivery of an
Authenticated Record giving it actual notice of Company's intention not to
renew.



 
-10-

--------------------------------------------------------------------------------

 


1.11
Letters of Credit.



(a)
Issuance of Letters of Credit; Amount. Wells Fargo, subject to the terms and
conditions of this Agreement, shall issue, on or after the date that Wells Fargo
is obligated to make its first Advance under this Agreement and prior to the
Termination Date, one or more irrevocable standby letters of credit (each, a
"Letter of Credit", and collectively, "Letters of Credit") for Company's
account. Wells Fargo will not issue any Letter of Credit if the face amount of
the Letter of Credit would exceed the lesser of: (i) $250,000.00 less the L/C
Amount, or (ii) the Borrowing Base, less an amount equal to aggregate
unreimbursed Line of Credit Advances plus the L/C Amount.



(b)
Additional Letter of Credit Documentation. Prior to requesting issuance of a
Letter of Credit, Company shall first execute and deliver to Wells Fargo a
Standby Letter of Credit Agreement or a Commercial Letter of Credit Agreement,
as applicable, an L/C Application, and any other documents that Wells Fargo may
request, which shall govern the issuance of the Letter of Credit and Company's
obligation to reimburse Wells Fargo for any related Letter of Credit draws (the
"Obligation of Reimbursement").



(c)
Expiration. No Letter of Credit shall be issued that has an expiry date that is
later than one year from the date of issuance, or the Maturity Date in effect on
the date of issuance, whichever is earlier.



(d)
Obligation of Reimbursement During Default Periods. If Company is unable, due to
the existence of a Default Period or for any other reason, to obtain an Advance
to pay any Obligation of Reimbursement, Company shall pay Wells Fargo on demand
and in immediately available funds, the amount of the Obligation of
Reimbursement together with interest, accrued from the date presentment of the
underlying draft until reimbursement in full at the Default Rate. Wells Fargo is
authorized, alternatively and in its sole discretion, to make an Advance in an
amount sufficient to discharge the Obligation of Reimbursement and pay all
accrued but unpaid interest and fees with respect to the Obligation of
Reimbursement.



1.12
Special Account. If the Line of Credit is terminated for any reason while a
Letter of Credit is outstanding, or if after prepayment of the Revolving Note
the L/C Amount continues to exceed the Borrowing Base, then Company shall
promptly pay Wells Fargo in immediately available funds for deposit to the
Special Account, an amount equal, as the case may be, to either (a) the L/C
Amount plus any anticipated fees and costs, or (b) the amount by which the L/C
Amount exceeds the Borrowing Base. If Company fails to pay these amounts
promptly, then Wells Fargo may in its sole discretion make an Advance to pay
these amounts and deposit the proceeds to the Special Account. The Special
Account shall be an interest bearing account maintained with Wells Fargo or any
other financial institution acceptable to Wells Fargo. Wells Fargo may in its
sole discretion apply amounts on deposit in the Special Account to the
Indebtedness. Company may not withdraw amounts deposited to the Special Account
until the Line of Credit has been terminated and all outstanding Letters of
Credit have either been returned to Wells Fargo or have expired and the
Indebtedness has been fully paid.



 
-11-

--------------------------------------------------------------------------------

 


2.
SECURITY INTEREST AND OCCUPANCY OF COMPANY'S PREMISES



2.1
Grant of Security Interest. Company hereby pledges, assigns and grants to Wells
Fargo, for the benefit of Wells Fargo and as agent for Wells Fargo Merchant
Services, L.L.C., a Lien and security interest (collectively referred to as the
"Security Interest") in the Collateral, as security for the payment and
performance of all Indebtedness. Following request by Wells Fargo, Company shall
grant Wells Fargo, for the benefit of Wells Fargo and as agent for Wells Fargo
Merchant Services, L.L.C., a Lien and security interest in all commercial tort
claims that it may have against any Person.



2.2
Notifying Account Debtors and Other Obligors; Collection of Collateral. Wells
Fargo may at any time (whether or not a Default Period then exists) deliver a
Record giving an account debtor or other Person obligated to pay an Account, a
General Intangible, or other amount due, notice that the Account, General
Intangible, or other amount due has been assigned to Wells Fargo for security
and must be paid directly to Wells Fargo. Company shall join in giving such
notice and shall Authenticate any Record giving such notice upon Wells Fargo's
request. After Company or Wells Fargo gives such notice, Wells Fargo may, but
need not, in Wells Fargo's or in Company's name, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of,
or securing, such Account, General Intangible, or other amount due, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any account debtor or other obligor. Wells Fargo may, in Wells
Fargo's name or in Company's name, as Company's agent and attorney-in-fact,
notify the United States Postal Service to change the address for delivery of
Company's mail to any address designated by Wells Fargo, otherwise intercept
Company's mail, and receive, open and dispose of Company's mail, applying all
Collateral as permitted under this Agreement and holding all other mail for
Company's account or forwarding such mail to Company's last known address.



2.3
Assignment of Insurance. As additional security for the Indebtedness, Company
hereby assigns to Wells Fargo and to Wells Fargo Merchant Services, L.L.C., all
rights of Company under every policy of insurance covering the Collateral and
all business records and other documents relating to it, and all monies
(including proceeds and refunds) that may be payable under any policy, and
Company hereby directs the issuer of each policy to pay all such monies directly
to Wells Fargo. At any time, whether or not a Default Period then exists, Wells
Fargo may (but need not), in Wells Fargo's or Company's name, execute and
deliver proofs of claim, receive payment of proceeds and endorse checks and
other instruments representing payment of the policy of insurance, and adjust,
litigate, compromise or release claims against the issuer of any policy. Any
monies received under any insurance policy assigned to Wells Fargo, other than
liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Wells Fargo and, as determined by Wells Fargo in its sole discretion, either be
applied to prepayment of the Indebtedness or disbursed to Company under staged
payment terms reasonably satisfactory to Wells Fargo for application to the cost
of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.



 
-12-

--------------------------------------------------------------------------------

 


2.4
Company's Premises



(a)
Wells Fargo's Right to Occupy Company's Premises. Company hereby grants to Wells
Fargo the right, at any time during a Default Period and without notice or
consent, to take exclusive possession of all locations where Company conducts
its business or has any rights of possession, including the locations described
on Exhibit B (the "Premises"), until the earlier of (i) payment in full and
discharge of all Indebtedness and termination of the Line of Credit, or (ii)
final sale or disposition of all items constituting Collateral and delivery of
those items to purchasers.



(b)
Wells Fargo's Use of Company's Premises. Wells Fargo may use the Premises to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, and for any other incidental purposes deemed
appropriate by Wells Fargo in good faith.



(c)
Company's Obligation to Reimburse Wells Fargo. Wells Fargo shall not be
obligated to pay rent or other compensation for the possession or use of any
Premises, but if Wells Fargo elects to pay rent or other compensation to the
owner of any Premises in order to have access to the Premises, then Company
shall promptly reimburse Wells Fargo all such amounts, as well as all taxes,
fees, charges and other expenses at any time payable by Wells Fargo with respect
to the Premises by reason of the execution, delivery, recordation, performance
or enforcement of any terms of this Agreement.



2.5
License. Without limiting the generality of any other Security Document, Company
hereby grants to Wells Fargo a non-exclusive, worldwide and royalty-free license
to use or otherwise exploit all Intellectual Property Rights of Company for the
purpose of: (a) completing the manufacture of any in-process materials during
any Default Period so that such materials become saleable Inventory, all in
accordance with the same quality standards previously adopted by Company for its
own manufacturing and subject to Company's reasonable exercise of quality
control; and (b) selling, leasing or otherwise disposing of any or all
Collateral during any Default Period.



2.6 
Financing Statements.



(a)
Authorization to File. Company authorizes Wells Fargo to file financing
statements describing Collateral to perfect Wells Fargo's Security Interest in
the Collateral, and Wells Fargo may describe the Collateral as "all personal
property" or "all assets" or describe specific items of Collateral including
commercial tort claims as Wells Fargo may consider necessary or useful to
perfect the Security Interest. All financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by Company and
are hereby re-authorized.



(b)
Termination. Wells Fargo shall, at Company's expense, release or terminate any
filings or other agreements that perfect the Security Interest, provided that
there are no suits, actions, proceedings or claims pending or threatened against
any Indemnitee under this Agreement with respect to any Indemnified Liabilities,
upon Wells Fargo's receipt of the following, in form and content satisfactory to
Wells Fargo: (i) cash payment in full of all Indebtedness and a completed
performance by Company with respect to its other obligations under this
Agreement, (ii) evidence that the commitment of Wells Fargo to make Advances
under the Line of Credit or under any other facility with Company has been
terminated, (iii) a release of all claims against Wells Fargo by Company
relating to Wells Fargo's performance and obligations under the Loan Documents,
and (iv) an agreement by Company, any guarantor, and any new lender to Company
to indemnify Wells Fargo for any payments received by Wells Fargo that are
applied to the Indebtedness as a final payoff that may subsequently be returned
or otherwise not paid for any reason.



 
-13-

--------------------------------------------------------------------------------

 


2.7
Setoff. Wells Fargo may at any time, in its sole discretion and without demand
or notice to anyone, setoff any liability owed to Company by Wells Fargo against
any Indebtedness, whether or not due.



2.8
Collateral Related Matters. This Agreement does not contemplate a sale of
Accounts or chattel paper, and, as provided by law, Company is entitled to any
surplus and shall remain liable for any deficiency. Wells Fargo's duty of care
with respect to Collateral in its possession (as imposed by law) will be deemed
fulfilled if it exercises reasonable care in physically keeping such Collateral,
or in the case of Collateral in the custody or possession of a bailee or other
third Person, exercises reasonable care in the selection of the bailee or third
Person, and Wells Fargo need not otherwise preserve, protect, insure or care for
such Collateral. Wells Fargo shall not be obligated to preserve rights Company
may have against prior parties, to liquidate the Collateral at all or in any
particular manner or order or apply the Proceeds of the Collateral in any
particular order of application. Wells Fargo has no obligation to clean-up or
prepare Collateral for sale. Company waives any right it may have to require
Wells Fargo to pursue any third Person for any of the Indebtedness.



2.9
Notices Regarding Disposition of Collateral. If notice to Company of any
intended disposition of Collateral or any other intended action is required by
applicable law in a particular situation, such notice will be deemed
commercially reasonable if given in the manner specified in Section 7.4 at least
ten calendar days before the date of intended disposition or other action.



3.
CONDITIONS PRECEDENT



3.1
Conditions Precedent to Initial Advance and Issuance of Initial Letter of
Credit.



Wells Fargo's obligation to make the initial Advance or issue the first Letter
of Credit shall be subject to the condition that Wells Fargo shall have received
this Agreement and each of the Loan Documents, and any document, agreement, or
other item described in or related to this Agreement, and all fees and
information described in Exhibit C, executed and in form and content
satisfactory to Wells Fargo.


 
-14-

--------------------------------------------------------------------------------

 


3.2
Additional Conditions Precedent to All Advances and Letters of Credit. Wells
Fargo's obligation to make any Advance (including the initial Advance) or issue
any Letter of Credit shall be subject to the further additional conditions: (a)
that the representations and warranties described in Exhibit D are correct on
the date of the Advance or the issuance of the Letter of Credit, except to the
extent that such representations and warranties relate solely to an earlier
date; and (b) that no event has occurred and is continuing, or would result from
the requested Advance or issuance of the Letter of Credit that would result in
an Event of Default.



3.3
Additional Conditions Precedent to Term Loan Advance. Wells Fargo's obligation
to make the Term Loan Advance shall be subject to the further additional
condition that Company shall have provided to Lender an appraisal of Company's
equipment in form and substance acceptable to Lender, as well as evidence
satisfactory to Lender in its sole and absolute discretion, that (i) Company's
operations have produced a positive cash flow for at least 3 rolling fiscal
quarters as determined in accordance with GAAP, and (ii) Company is current with
its trade vendors.



4. 
REPRESENTATIONS AND WARRANTIES



To induce Wells Fargo to enter into this Agreement, Company makes the
representations and warranties described in Exhibit D. Any request for an
Advance will be deemed a representation by Company that all representations and
warranties described in Exhibit D are true, correct and complete as of the time
of the request, unless they relate exclusively to an earlier date. Company shall
promptly deliver a Record notifying Wells Fargo of any change in circumstance
that would affect the accuracy of any representation or warranty, unless the
representation and warranty specifically relates to an earlier date.


5. 
COVENANTS



So long as the Indebtedness remains unpaid, or the Line of Credit has not been
terminated, Company shall comply with each of the following covenants, unless
Wells Fargo shall consent otherwise in an Authenticated Record delivered to
Company.


5.1
Reporting Requirements. Company shall deliver to Wells Fargo the following
information, compiled where applicable using GAAP consistently applied, in form
and content acceptable to Wells Fargo:



(a)
Annual Financial Statements. As soon as available and in any event within 90
days after Company's fiscal year end, Company's audited financial statements
prepared by an independent certified public accountant acceptable to Wells
Fargo, which shall include Company's balance sheet, income statement, and
statement of retained earnings and cash flows prepared on a consolidated and
consolidating basis to include Company's Affiliates. The annual financial
statements shall be accompanied by a certificate (the "Compliance Certificate")
in the form of Exhibit E that is signed by Company's chief financial officer.



 
-15-

--------------------------------------------------------------------------------

 


Each Compliance Certificate that accompanies an annual financial statement shall
also be accompanied by (i) copies of all management letters prepared by
Company's accountants; and (ii) a report signed by the accountant stating that
in making the investigations necessary to render the opinion, the accountant
obtained no knowledge, except as specifically stated, of any Event of Default
under the Agreement, and a detailed statement, including computations,
demonstrating whether or not Company is in compliance with the financial
covenants of this Agreement.


(b)
Interim Financial Statements. So long as the principal outstanding on the Line
of Credit is less than $500,000.00, as soon as available and in any event within
40 days of each calendar quarter, a Company prepared balance sheet, income
statement, and statement of retained earnings prepared for that quarter and for
the year-to-date period then ended, prepared, if requested by Wells Fargo, on a
consolidated and consolidating basis to include Company's Affiliates, and
stating in comparative form the figures for the corresponding date and periods
in the prior fiscal year, subject to year-end adjustments. For any month in
which the principal outstanding on the Line of Credit is at any time $500,000.00
or greater, as soon as available and in any event within 30 days after the end
of such month, a Company prepared balance sheet, income statement, and statement
of retained earnings prepared for that month and for the year-to-date period
then ended, prepared, if requested by Wells Fargo, on a consolidated and
consolidating basis to include Company's Affiliates, and stating in comparative
form the figures for the corresponding date and periods in the prior fiscal
year, subject to year-end adjustments. In each case, the financial statements
shall be accompanied by a Compliance Certificate in the form of Exhibit E that
is signed by Company's chief financial officer.



(c)
Collateral Reports. No later than 15 days after each month end (or more
frequently if Wells Fargo shall request it), a Borrowing Base certificate,
detailed agings of Company's accounts receivable and accounts payable, a
detailed inventory report, and a calculation of Company's Accounts, Eligible
Accounts, Inventory and Eligible Inventory as of the end of that month or
shorter time period requested by Wells Fargo.



(d)
Projections. No later than 30 days prior to each fiscal year end, Company's
projected balance sheet and income statement and statement of cash flows for
each month of the next fiscal year, certified as accurate by Company's chief
financial officer and accompanied by a statement of assumptions and supporting
schedules and information.



(e)
Supplemental Reports. When an Advance made pursuant to an Advance request of the
Company is outstanding, weekly, or more frequently if Wells Fargo requests,
standard form "daily collateral report," together with receivables schedules,
collection reports, and copies of invoices in excess of $50,000.00, shipment
documents and delivery receipts for goods sold to account debtors in excess of
$50,000.00.



(f)
Litigation. No later than three days after discovery, a Record notifying Wells
Fargo of any litigation or other proceeding before any court or governmental
agency which seeks a monetary recovery against Company in excess of $10,000.00.



 
-16-

--------------------------------------------------------------------------------

 


(g)
Intellectual Property, (i) No later than 30 days before it acquires material
Intellectual Property Rights, a Record notifying Wells Fargo of Company's
intention to acquire such rights; (ii) except for transfers permitted under
Section 5.18, no later than 30 days before it disposes of material Intellectual
Property Rights, a Record notifying Wells Fargo of Company's intention to
dispose of such rights, along with copies of all proposed documents and
agreements concerning the disposal of such rights as requested by Wells Fargo;
(iii) promptly upon discovery, a Record notifying Wells Fargo of (A) any
Infringement of Company's Intellectual Property Rights by any Person, (B) claims
that Company is Infringing another Person's Intellectual Property Rights and (C)
any threatened cancellation, termination or material limitation of Company's
Intellectual Property Rights; and (iv) promptly upon receipt, copies of all
registrations and filings with respect to Company's Intellectual Property
Rights.



(h)
Defaults. No later than three days after learning of the probable occurrence of
any Event of Default, a Record notifying Wells Fargo of the Event of Default and
the steps being taken by Company to cure the Event of Default.



(i)
Disputes. Promptly upon discovery, a Record notifying Wells Fargo of (i) any
disputes or claims by Company's customers exceeding $5,000.00 individually or
$10,000.00 in the aggregate during any fiscal year; (ii) credit memos not
previously reported in Section 5.1(e); and (iii) any goods returned to or
recovered by Company outside of the ordinary course of business or in the
ordinary course of business but with a value in an amount in excess of
$50,000.00.



(j)
Changes in Officers and Directors. Promptly following occurrence, a Record
notifying Wells Fargo of any change in the persons constituting Company's
Officers and Directors.



(k)
Collateral. Promptly upon discovery, a Record notifying Wells Fargo of any loss
of or material damage to any Collateral or of any substantial adverse change in
any Collateral or the prospect of its payment.



(l)
Commercial Tort Claims. Promptly upon discovery, a Record notifying Wells Fargo
of any commercial tort claims brought by Company against any Person, including
the name and address of each defendant, a summary of the facts, an estimate of
Company's damages, copies of any complaint or demand letter submitted by
Company, and such other information as Wells Fargo may request.



(m)
Reports to Owners. Promptly upon distribution, copies of all financial
statements, reports and proxy statements which Company shall have sent to its
Owners.



(n)
Tax Returns of Company. No later than five days after they are required to be
filed, copies of Company's signed and dated state and federal income tax returns
and all related schedules, and copies of any extension requests.



(o)
Violations of Law. No later than three days after discovery of any violation, a
Record notifying Wells Fargo of Company's violation of any law, rule or
regulation, the non­compliance with which could have a Material Adverse Effect
on Company.



 
-17-

--------------------------------------------------------------------------------

 


(p)
Pension Plans, (i) Promptly upon discovery, and in any event within 30 days
after Company knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a Record authenticated by Company's chief
financial officer notifying Wells Fargo of the Reportable Event in detail and
the actions which Company proposes to take to correct the deficiency, together
with a copy of any related notice sent to the Pension Benefit Guaranty
Corporation; (ii) promptly upon discovery, and in any event within 10 days after
Company fails to make a required quarterly Pension Plan contribution under
Section 412(m) of the IRC, a Record authenticated by Company's chief financial
officer notifying Wells Fargo of the failure in detail and the actions that
Company will take to cure the failure, together with a copy of any related
notice sent to the Pension Benefit Guaranty Corporation; and (iii) promptly upon
discovery, and in any event within 10 days after Company knows or has reason to
know that it may be liable or may be reasonably expected to have liability for
any withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan under Sections 4201 or 4243 of ERISA, a Record authenticated
by Company's chief financial officer notifying Wells Fargo of the details of the
event and the actions that Company proposes to take in response.



(q)
Other Reports. From time to time, with reasonable promptness, all customer
lists, receivables schedules, inventory reports, collection reports, deposit
records, equipment schedules, invoices to account debtors, shipment documents
and delivery receipts for goods sold, and such other materials, reports, records
or information as Wells Fargo may request.



5.2
Financial Covenants. Company agrees to comply with the financial covenants
described below, which shall be calculated using GAAP consistently applied,
except as they may be otherwise modified by the following capitalized
definitions, and which shall be if requested by Wells Fargo, calculated on a
consolidated and consolidating basis to include Company's Affiliates:



(a)
Minimum Quarterly Net Income. Company shall achieve, for each period described
below, Net Income of not less than the amount set forth for each such period
(numbers appearing between "< >" are negative):
 
 


Quarter Ending
 
Minimum Net Income
 
December 31, 2008
 
<$3,000,000.00>
 

  
(b)           Minimum Cumulative Quarterly Net Income. Company will maintain, as
of the end of each period described below, year-to-date consolidated aggregate
Net Income, minus the Company's year-to-date consolidated aggregate Net Income,
as of December 31st of the preceding year (as set forth in the Company's audited
financial statements), in an amount not less than the amount set forth for each
such period (numbers appearing between "< >" are negative):


 
-18-

--------------------------------------------------------------------------------

 


Quarter Ending
 
Minimum Quarterly Cumulative
Net Income Step Up
Each March 31, 2009
 
<$1,000,000.00>
Each June 30, 2009
 
<$500,000.00>
Each September 30, 2009
 
$750,000.00
Each December 31, 2009
 
$2,000,000.00



(c)           Minimum Debt Service Coverage Ratio. Company will maintain, as of
each fiscal quarter end, a cumulative quarterly Debt Service Coverage Ratio of
not less than 1.2 to 1.0, beginning the quarter ending March 31, 2009.


(d)           Capital Expenditures. Company shall not incur or contract to incur
Capital Expenditures of more than $5,000,000.00 in the aggregate during the
fourth quarter 2008. Company shall not incur or contract to incur Capital
Expenditures of more than $4,500,000.00 in the aggregate during 2009; except
that Company may carry over up to $2,500,000.00 of the above-referenced fourth
quarter 2008 Capital Expenditures to 2009. Lender may, in its sole discretion,
increase the Capital Expenditure limit in the event that Company subsequently
raises additional capital.


(e)           Minimum Availability. Company's availability under the Line of
Credit plus its unrestricted cash shall not be less than $4,000,000.00 measured
at each month end.


(f)            Future Covenants. Company and Lender shall establish financial
covenants for the Company, which covenants shall be acceptable to Lender in its
sole and absolute discretion, for fiscal year 2010 by December 31, 2009.


5.3 
Other Liens and Permitted Liens.



(a)
Other Liens; Permitted Liens. Company shall not create, incur or suffer to exist
any Lien upon any of its assets, now owned or later acquired, as security for
any indebtedness, with the exception of the following (each a "Permitted Lien";
collectively, "Permitted Liens"): (i) In the case of real property, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with Company's business or operations as presently
conducted; (ii) Liens in existence on the date of this Agreement that are
described in Exhibit F and secure indebtedness for borrowed money permitted
under Section 5.4; (iii) The Security Interest and Liens created by the Security
Documents; and (iv) Purchase money Liens relating to the acquisition of
Equipment not exceeding the lesser of cost or fair market value, not exceeding
$500,000.00 for any one purchase or $1,000,000.00 in the aggregate during any
fiscal year, and so long as no Default Period is then in existence and none
would exist immediately after such acquisition.



(b)
Financing Statements. Company shall not authorize the filing of any financing
statement by any Person as Secured Party with respect to any of Company's
assets, other than Wells Fargo. Company shall not amend any financing statement
filed by Wells Fargo as Secured Party except as permitted by law.



 
-19-

--------------------------------------------------------------------------------

 


5.4
Indebtedness. Company shall not incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or letters of credit issued on
Company's behalf, or advances or any indebtedness for borrowed money of any
kind, whether or not evidenced by an instrument, except: (a) Indebtedness
described in this Agreement; (b) indebtedness of Company described in Exhibit F;
and (c) indebtedness secured by Permitted Liens.



5.5
Guaranties. Company shall not assume, guarantee, endorse or otherwise become
directly or contingently liable for the obligations of any Person, except: (a)
the endorsement of negotiable instruments by Company for deposit or collection
or similar transactions in the ordinary course of business; and (b) guaranties,
endorsements and other direct or contingent liabilities in connection with the
obligations of other Persons in existence on the date of this Agreement and
described in Exhibit F.



5.6
Investments and Subsidiaries. Company shall not make or permit to exist any
loans or advances to, or make any investment or acquire any interest whatsoever
in, any Person or Affiliate, including any partnership or joint venture, nor
purchase or hold beneficially any stock or other securities or evidence of
indebtedness of any Person or Affiliate, except:



(a)
Investments in direct obligations of the United States of America or any of its
political subdivisions whose obligations constitute the full faith and credit
obligations of the United States of America and have a maturity of one year or
less, commercial paper issued by U.S. corporations rated "A-l" or "A-2" by
Standard & Poor's Ratings Services or "P-1" or "P-2" by Moody's Investors
Service or certificates of deposit or bankers' acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000.00 (which certificates of deposit or bankers'
acceptances are fully insured by the Federal Deposit Insurance Corporation);



(b)
Travel advances or loans to Company's Officers and employees not exceeding at
any one time an aggregate of $10,000.00;



(c) 
Prepaid rent not exceeding one month or security deposits; and



(d)
Current investments in those Subsidiaries in existence on the date of this
Agreement which are identified on Exhibit D.



5.7
Dividends and Distributions. Company shall not declare or pay any dividends
(other than dividends payable solely in stock or membership interests of
Company, as applicable) on any class of its stock or membership interests, or
make any payment on account of the purchase, redemption or retirement of any
shares of its stock or membership interests, or other securities or evidence of
its indebtedness or make any distribution regarding its stock or membership
interests, either directly or indirectly.



5.8
Salaries. Company shall not pay excessive or unreasonable salaries, bonuses,
commissions, consultant fees or other compensation. Company shall not increase
the salary, commissions, consultant fees or other compensation of any Director,
Officer or consultant, or any member of their families, by more than 20% in any
one year, either individually or for all such Persons in the aggregate, or pay
such an increase from any source other than profits earned in the year of
payment; provided however, that the restriction in this sentence shall not apply
to existing employment contracts that have been approved by Company's board of
directors. No bonuses shall be paid that would result in the occurrence of an
Event of Default.



 
-20-

--------------------------------------------------------------------------------

 


5.9 
Books and Records; Collateral Examination; Inspection and Appraisals.



(a)
Books and Records; Inspection. Company shall keep complete and accurate books
and records with respect to the Collateral and Company's business and financial
condition and any other matters that Wells Fargo may request, in accordance with
GAAP. Company shall permit any employee, attorney, accountant or other agent of
Wells Fargo to audit, review, make extracts from and copy any of its books and
records at any time during ordinary business hours, and to discuss Company's
affairs with any of its Directors, Officers, employees, Owners or agents.



(b)
Authorization to Company's Agents to Make Disclosures to Wells Fargo. Company
authorizes all accountants and other Persons acting as its agent to disclose and
deliver to Wells Fargo's employees, accountants, attorneys and other Persons
acting as its agent, at Company's expense, all financial information, books and
records, work papers, management reports and other information in their
possession regarding Company, other than materials subject to attorney-client
privilege.



(c)
Collateral Exams and Inspections. Company shall permit Wells Fargo's employees,
accountants, attorneys or other Persons acting as its agent, to examine and
inspect any Collateral or any other property of Company at any time during
ordinary business hours.



(d)
Collateral Appraisals. Wells Fargo may also obtain, from time to time, at
Company's expense, an appraisal of Company's Collateral, by an appraiser
acceptable to Wells Fargo in its sole discretion.



5.10 
Account Verification; Payment of Permitted Liens.



(a)
Account Verification. Wells Fargo or its agents may (i) contact account debtors
and other obligors at any time to verify Company's Accounts; and (ii) require
Company to send requests for verification of Accounts or send notices of
assignment of Accounts to account debtors and other obligors.



(b)
Covenant to Pay Permitted Liens. Company shall pay when due each account payable
due to any Person holding a Permitted Lien (as a result of such payable) on any
Collateral.



5.11 
Compliance with Laws.



(a)
General Compliance with Applicable Law; Use of Collateral. Company shall (i)
comply, and cause each Subsidiary to comply, with the requirements of applicable
laws and regulations, the non-compliance with which would have a Material
Adverse Effect on its business or its financial condition and (ii) use and keep
the Collateral, and require that others use and keep the Collateral, only for
lawful purposes, without violation of any federal, state or local law, statute
or ordinance.



 
-21-

--------------------------------------------------------------------------------

 


(b)
Compliance with Federal Regulatory Laws. Company shall (i) prohibit, and cause
each Subsidiary to prohibit, any Person that is an Owner or Officer from being
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control ("OFAC"), the
Department of the Treasury or included in any Executive Orders, (ii) not permit
the proceeds of the Line of Credit or any other financial accommodation extended
by Wells Fargo to be used in any way that violates any foreign asset control
regulations of OFAC or other applicable law, (iii) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act laws and regulations,
as amended from time to time, and (iv) otherwise comply with the USA Patriot Act
and Wells Fargo's related policies and procedures.



(c)
Compliance with Environmental Laws. Company shall (i) comply, and cause each
Subsidiary to comply, with the requirements of applicable Environmental Laws and
obtain and comply with all permits, licenses and similar approvals required by
them, and (ii) not generate, use, transport, treat, store or dispose of any
Hazardous Substances in such a manner as to create any material liability or
obligation under the common law of any jurisdiction or any Environmental Law.



5.12
Payment of Taxes and Other Claims. Company shall pay or discharge, when due, and
cause each Subsidiary to pay or discharge, when due, (a) all taxes, assessments
and governmental charges levied or imposed upon it or upon its income or
profits, upon any properties belonging to it (including the Collateral) or upon
or against the creation, perfection or continuance of the Security Interest,
prior to the date on which penalties attach, (b) all federal, state and local
taxes required to be withheld by it, and (c) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a Lien upon any
properties of Company, although Company shall not be required to pay any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings and for which proper
reserves have been made.



5.13 
Maintenance of Collateral and Properties.



(a)
Company shall keep and maintain the Collateral and all of its other properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted) and will from time to time replace or repair any
worn, defective or broken parts, although Company may discontinue the operation
and maintenance of any properties if Company believes that such discontinuance
is desirable to the conduct of its business and not disadvantageous in any
material respect to Wells Fargo. Company shall take all commercially reasonable
steps necessary to protect and maintain its Intellectual Property Rights.



(b)
Company shall defend the Collateral against all Liens, claims and demands of all
third Persons claiming any interest in the Collateral. Company shall keep all
Collateral free and clear of all Liens except Permitted Liens. Company shall
take all commercially reasonable steps necessary to prosecute any Person
Infringing its Intellectual Property Rights and to defend itself against any
Person accusing it of Infringing any Person's Intellectual Property Rights.



 
-22-

--------------------------------------------------------------------------------

 


5.14
Insurance. Company shall at all times maintain insurance with insurers
acceptable to Wells Fargo, in such amounts and on such terms (including
deductibles) as Wells Fargo in its sole discretion may require and including, as
applicable and without limitation, business interruption insurance (including
force majeure coverage), hazard coverage on an "all risks" basis for all
tangible Collateral, and theft and physical damage coverage for Collateral
consisting of motor vehicles. All insurance policies must contain an appropriate
lender's interest endorsement or clause, and name Wells Fargo as an additional
insured.



5.15
Preservation of Existence. Company shall preserve and maintain its existence and
all of its rights, privileges and franchises necessary or desirable in the
normal conduct of its business and shall conduct its business in an orderly,
efficient and regular manner.



5.16
Delivery of Instruments, etc. Upon request by Wells Fargo, Company shall
promptly deliver to Wells Fargo in pledge all instruments, documents and chattel
paper constituting Collateral, endorsed or assigned by Company.



5.17
Sale or Transfer of Assets; Suspension of Business Operations. Company shall not
sell, lease, assign, transfer or otherwise dispose of (a) the stock of any
Subsidiary, (b) all or a substantial part of its assets, or (c) any Collateral
or any interest in Collateral (whether in one transaction or in a series of
transactions) to any other Person other than the sale of Equipment not exceeding
$250,000.00 in the aggregate or Inventory in the ordinary course of business and
shall not liquidate, dissolve or suspend business operations. Company shall not
transfer any part of its ownership interest in any Intellectual Property Rights
and shall not permit its rights as licensee of Licensed Intellectual Property to
lapse, except that Company may transfer such rights or permit them to lapse if
it has reasonably determined that such Intellectual Property Rights are no
longer useful in its business. If Company transfers any Intellectual Property
Rights for value, Company shall pay the Proceeds to Wells Fargo for application
to the Indebtedness. Company shall not license any other Person to use any of
Company's Intellectual Property Rights, except that Company may grant licenses
in the ordinary course of its business in connection with sales of Inventory or
the provision of services to its customers.



5.18
Consolidation and Merger; Asset Acquisitions. Company shall not consolidate with
or merge into any other entity, or permit any other entity to merge into it, or
acquire (in a transaction analogous in purpose or effect to a consolidation or
merger) all or substantially all of the assets of any other entity.



5.19
Sale and Leaseback. Company shall not enter into any arrangement, directly or
indirectly, with any other Person pursuant to which Company shall sell or
transfer any real or personal property, whether owned now or acquired in the
future, and then rent or lease all or part of such property or any other
property which Company intends to use for substantially the same purpose or
purposes as the property being sold or transferred.



 
-23-

--------------------------------------------------------------------------------

 


5.20
Restrictions on Nature of Business. Company will not engage in any line of
business materially different from that presently engaged in by Company, and
will not purchase, lease or otherwise acquire assets not related to its
business.



5.21
Accounting. Company will not adopt any material change in accounting principles
except as required by GAAP, consistently applied. Company will not change its
fiscal year.



5.22
Discounts, etc. After notice from Wells Fargo, Company will not grant any
discount, credit or allowance to any customer of Company or accept any return of
goods sold. Company will not at any time modify, amend, subordinate, cancel or
terminate any Account.



5.23
Pension Plans. Except as disclosed to Wells Fargo in a Record prior to the date
of this Agreement, neither Company nor any ERISA Affiliate will (a) adopt,
create, assume or become party to any Pension Plan, (b) become obligated to
contribute to any Multiemployer Plan, (c) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (d) amend any Plan in
a manner that would materially increase its funding obligations.



5.24
Place of Business; Name. Company will not transfer its chief executive office or
principal place of business, or move, relocate, close or sell any business
Premises. Company will not permit any tangible Collateral or any records
relating to the Collateral to be located in any state or area in which, in the
event of such location, a financing statement covering such Collateral would be
required to be, but has not in fact been, filed in order to perfect the Security
Interest. Company will not change its name or jurisdiction of organization.



5.25
Constituent Documents; S Corporation Status. Company will not amend its
Constituent Documents. Company will not become an S Corporation.



5.26
Performance by Wells Fargo. If Company fails to perform or observe any of its
obligations under this Agreement at any time, Wells Fargo may, but need not,
perform or observe them on behalf of Company and may, but need not, take any
other actions which Wells Fargo may reasonably deem necessary to cure or correct
this failure; and Company shall pay Wells Fargo upon demand the amount of all
costs and expenses (including reasonable attorneys' fees and legal expense)
incurred by Wells Fargo in performing these obligations, together with interest
on these amounts at the Default Rate.



5.27
Wells Fargo Appointed as Company's Attorney in Fact. To facilitate Wells Fargo's
performance or observance of Company's obligations under this Agreement, Company
hereby irrevocably appoints Wells Fargo and Wells Fargo's agents, as Company's
attorney in fact (which appointment is coupled with an interest) with the right
(but not the duty) to create, prepare, complete, execute, deliver, endorse or
file on behalf of Company any instruments, documents, assignments, security
agreements, financing statements, applications for insurance and any other
agreements or any Record required to be obtained, executed, delivered or
endorsed by Company in accordance with the terms of this Agreement.



 
-24-

--------------------------------------------------------------------------------

 


6. 
EVENTS OF DEFAULT AND REMEDIES



6.1
Events of Default. An "Event of Default" means any of the following:



(a)
Company fails to pay the amount of any Indebtedness on the date that it becomes
due and payable;



(b)
Company fails to observe or perform any covenant or agreement of Company set
forth in this Agreement, or in any of the Loan Documents, or in any other
document or agreement described in or related to this Agreement or to any
Indebtedness, or any covenant in Section 5.2 becomes inapplicable due to the
lapse of time, and Company and Wells Fargo fail to come to an agreement
acceptable to Wells Fargo in Wells Fargo's sole discretion to amend the covenant
to apply to future periods;



(c)
An Overadvance arises as the result of any reduction in the Borrowing Base, or
arises in any manner or on terms not otherwise approved of in advance by Wells
Fargo in a Record that it has Authenticated;



(d)
An event of default or termination event (however defined) occurs under any
swap, derivative, foreign exchange, hedge or any similar transaction or
arrangement entered into between Company and Wells Fargo;



(e) 
A Change of Control shall occur;



(f)
Company or any Guarantor becomes insolvent or admits in a Record an inability to
pay debts as they mature, or Company or any Guarantor makes an assignment for
the benefit of creditors; or Company or any Guarantor applies for or consents to
the appointment of any receiver, trustee, or similar officer for the benefit of
Company or any Guarantor, or for any of their properties; or any receiver,
trustee or similar officer is appointed without the application or consent of
Company or such Guarantor; or any judgment, writ, warrant of attachment or
execution or similar process is issued or levied against a substantial part of
the property of Company or any Guarantor;



(g)
Company or any Guarantor files a petition under any chapter of the United States
Bankruptcy Code or under the laws of any other jurisdiction naming Company or
such Guarantor as debtor; or any such petition is instituted against Company or
any such Guarantor; or Company or any Guarantor institutes (by petition,
application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, debt arrangement, dissolution, liquidation or similar proceeding
under the laws of any jurisdiction; or any such proceeding is instituted (by
petition, application or otherwise) against Company or any such Guarantor.



 
-25-

--------------------------------------------------------------------------------

 


(h)
Any representation or warranty made by Company in this Agreement or by any
Guarantor in any Guaranty, or by Company (or any of its Officers) or any
Guarantor in any agreement, certificate, instrument or financial statement or
other statement delivered to Wells Fargo in connection with this Agreement or
pursuant to such Guaranty is untrue or misleading in any material respect when
delivered to Wells Fargo;



(i)
A final, non-appealable arbitration award, judgment, or decree or order for the
payment of money in an amount in excess of $10,000.00 is entered against
Company, which is not insured, subject to indemnity, immediately stayed or
appealed, or paid immediately without resulting in an Event of Default;



(j)
Company is in default with respect to any bond, debenture, note or other
evidence of material indebtedness issued by Company that is held by any third
Person other than Wells Fargo, or under any instrument under which any such
evidence of indebtedness has been issued or by which it is governed, or under
any material lease or other contract, and the applicable grace period, if any,
has expired, regardless of whether such default has been waived by the holder of
such indebtedness;



(k)
Company liquidates, dissolves, terminates or suspends its business operations or
otherwise fails to operate its business in the ordinary course, or merges with
another Person; or sells or attempts to sell all or substantially all of its
assets;



(1)
Company fails to pay any indebtedness or obligation owed to Wells Fargo which is
unrelated to the Line of Credit or this Agreement as it becomes due and payable;



(m)
Any Guarantor repudiates or purports to revoke the Guarantor's Guaranty, or
fails to perform any obligation under such Guaranty, or any individual Guarantor
dies or becomes incapacitated, or any other Guarantor ceases to exist for any
reason;



(n)
Company engages in any act prohibited by any Subordination Agreement, or makes
any payment on Subordinated Indebtedness (as defined in the Subordination
Agreement) that the Subordinated Creditor was not contractually entitled to
receive;



(o)
Any event or circumstance occurs that Wells Fargo in good faith believes may
impair the prospect of payment of all or a material part of the Indebtedness, or
Company's ability to perform any of its material obligations under any of the
Loan Documents, or any other document or agreement described in or related to
this Agreement, or there occurs any Material Adverse Change.



(p)
Any Director or Officer of Company is indicted for a felony offence under state
or federal law, or Company hires an Officer or appoints a Director who has been
convicted of any such felony offense.



(q)
Any Reportable Event, which Wells Fargo in good faith believes to constitute
sufficient grounds for termination of any Pension Plan or for the appointment of
a trustee to administer any Pension Plan, has occurred and is continuing 30 days
after Company gives Wells Fargo a Record notifying it of the Reportable Event;
or a trustee is appointed by an appropriate court to administer any Pension
Plan; or the Pension Benefit Guaranty Corporation institutes proceedings to
terminate or appoint a trustee to administer any Pension Plan; or Company or any
ERISA Affiliate files for a distress termination of any Pension Plan under Title
IV of ERISA; or Company or any ERISA Affiliate fails to make any quarterly
Pension Plan contribution required under Section 412(m) of the IRC, which Wells
Fargo in good faith believes may, either by itself or in combination with other
failures, result in the imposition of a Lien on Company's assets in favor of the
Pension Plan; or any withdrawal, partial withdrawal, reorganization or other
event occurs with respect to a Multiemployer Plan which could reasonably be
expected to result in a material liability by Company to the Multiemployer Plan
under Title IV of ERISA.



 
-26-

--------------------------------------------------------------------------------

 
 
6.2
Rights and Remedies. During any Default Period, Wells Fargo may in its
discretion exercise any or all of the following rights and remedies:



(a)
Wells Fargo may terminate the Line of Credit and decline to make Advances
including any unfunded Term Loan Advances, if any, and terminate any services
extended to Company under the Master Agreement for Treasury Management Services;



(b)
Wells Fargo may declare the Indebtedness to be immediately due and payable and
accelerate payment of the Revolving Note, the Real Estate Term Note, and the
Term Note, and all Indebtedness shall immediately become due and payable,
without presentment, notice of dishonor, protest or further notice of any kind,
all of which Company hereby expressly waives;



(c)
Wells Fargo may, without notice to Company, apply any money owing by Wells Fargo
to Company to payment of the Indebtedness;



(d)
Wells Fargo may exercise and enforce any rights and remedies available upon
default to a secured party under the UCC, including the right to take possession
of Collateral, proceeding with or without judicial process (without a prior
hearing or notice of hearing, which Company hereby expressly waives) and sell,
lease or otherwise dispose of Collateral for cash or on credit (with or without
giving warranties as to condition, fitness, merchantability or title to
Collateral, and in the event of a credit sale, Indebtedness shall be reduced
only to the extent that payments are actually received), and Company will upon
Wells Fargo's demand assemble the Collateral and make it available to Wells
Fargo at any place designated by Wells Fargo which is reasonably convenient to
both parties;



(e)
Wells Fargo may exercise and enforce its rights and remedies under any of the
Loan Documents and any other document or agreement described in or related to
this Agreement;



(f)
Company will pay Wells Fargo upon demand in immediately available funds an
amount equal to the Aggregate Face Amount plus any anticipated costs and fees
for deposit to the Special Account pursuant to Section 1.12;



(g)
Wells Fargo may for any reason apply for the appointment of a receiver of the
Collateral, to which appointment Company hereby consents; and



 
-27-

--------------------------------------------------------------------------------

 


(h)
Wells Fargo may exercise any other rights and remedies available to it by law or
agreement.



6.3
Immediate Default and Acceleration. Following the occurrence of an Event of
Default described in Section 6.1(f) or (g), the Line of Credit shall immediately
terminate and all of Company's Indebtedness shall immediately become due and
payable without presentment, demand, protest or notice of any kind.



7.
MISCELLANEOUS



7.1
No Waiver; Cumulative Remedies. No delay or any single or partial exercise by
Wells Fargo of any right, power or remedy under the Loan Documents, or under any
other document or agreement described in or related to this Agreement, shall
constitute a waiver of any other right, power or remedy under the Loan Documents
or granted by Company to Wells Fargo under other agreements or documents that
are unrelated to the Loan Documents. No notice to or demand on Company in any
circumstance shall entitle Company to any additional notice or demand in any
other circumstances. The remedies provided in the Loan Documents or in any other
document or agreement described in or related to this Agreement are cumulative
and not exclusive of any remedies provided by law. Wells Fargo may comply with
applicable law in connection with a disposition of Collateral, and such
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.



7.2
Amendments; Consents and Waivers; Authentication. No amendment or modification
of any Loan Documents, or any other document or agreement described in or
related to this Agreement, or consent to or waiver of any Event of Default, or
consent to or waiver of the application of any covenant or representation set
forth in any of the Loan Documents, or any other document or agreement described
in or related to this Agreement, or any release of Wells Fargo's Security
Interest in any Collateral, shall be effective unless it has been agreed to by
Wells Fargo and memorialized in a Record that: (a) specifically states that it
is intended to amend or modify specific Loan Documents, or any other document or
agreement described in or related to this Agreement, or waive any Event of
Default or the application of any covenant or representation of any terms of
specific Loan Documents, or any other document or agreement described in or
related to this Agreement, or is intended to release Wells Fargo's Security
Interest in specific Collateral; and (b) is Authenticated by the signature of an
authorized employee of both parties, or by an authorized employee of Wells Fargo
with respect to a consent or waiver. The terms of an amendment, consent or
waiver memorialized in any Record shall be effective only to the extent, and in
the specific instance, and for the limited purpose to which Wells Fargo has
agreed.



7.3
Execution in Counterparts; Delivery of Counterparts. This Agreement and all
other Loan Documents, or any other document or agreement described in or related
to this Agreement, and any amendment or modification to them may be
Authenticated by the parties in any number of counterparts, each of which, once
authenticated and delivered in accordance with the terms of this Section 7.3,
will be deemed an original, and all such counterparts, taken together, shall
constitute one and the same instrument. Delivery by fax or by encrypted e-mail
or e-mail file attachment of any counterpart to any Loan Document Authenticated
by an authorized signature will be deemed the equivalent of the delivery of the
original Authenticated instrument. Company shall send the original Authenticated
counterpart to Wells Fargo by first class U.S. mail or by overnight courier, but
Company's failure to deliver a Record in this form shall not affect the
validity, enforceability, and binding effect of this Agreement or the other Loan
Documents, or any other document or agreement described in or related to this
Agreement.



 
-28-

--------------------------------------------------------------------------------

 


7.4
Notices, Requests, and Communications; Confidentiality. Except as otherwise
expressly provided in this Agreement:



(a)
Delivery of Notices, Requests and Communications. Any notice, request, demand,
or other communication by either party that is required under the Loan
Documents, or any other document or agreement described in or related to this
Agreement, to be in the form of a Record (but excluding any Record containing
information Company must report to Wells Fargo under Section 5.1) may be
delivered (i) in person, (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, or (iv) by fax, or the Record may be sent as an
Electronic Record and delivered (v) by an encrypted e-mail, or (vi) through
Wells Fargo's Commercial Electronic Office® ("CEO®") portal or other secure
electronic channel to which the parties have agreed.



(b)
Addresses for Delivery. Delivery of any Record under this Section 7.4 shall be
made to the appropriate address set forth on the last page of this Agreement
(which either party may modify by a Record sent to the other party), or through
Wells Fargo's CEO portal or other secure electronic channel to which the parties
have agreed.



(c)
Date of Receipt. Each Record sent pursuant to the terms of this Section 7.4 will
be deemed to have been received on (i) the date of delivery if delivered in
person, (ii) two business days after the date deposited in the mail if sent by
mail, (iii) one business day after the date delivered to the courier if sent by
overnight courier, (iv) the date of transmission if sent by fax, or (v) the date
of transmission, if sent as an Electronic Record by electronic mail or through
Wells Fargo's CEO portal or similar secure electronic channel to which the
parties have agreed; except that any request for an Advance or any other notice,
request, demand or other communication from Company required under Section 1,
and any request for an accounting under Section 9-210 of the UCC, will not be
deemed to have been received until actual receipt by Wells Fargo on a Business
Day by an authorized employee of Wells Fargo.



(d)
Confidentiality of Unencrypted E-mail. Company acknowledges that if it sends an
Electronic Record to Wells Fargo without encryption by e-mail or as an e-mail
file attachment, there is a risk that the Electronic Record may be received by
unauthorized Persons, and that by so doing it will be deemed to have accepted
this risk and the consequences of any such unauthorized disclosure.



7.5
Company Information Reporting; Confidentiality. Except as otherwise expressly
provided in this Agreement:



 
-29-

--------------------------------------------------------------------------------

 


(a)
Delivery of Company Information Records. Any information that Company is
required to deliver under Section 5.1 in the form of a Record may be delivered
to Wells Fargo (i) in person, or by (ii) first class U.S. mail, (iii) overnight
courier of national reputation, or (iv) fax, or the Record may be sent as an
Electronic Record (v) by encrypted e-mail, or (vi) through the file upload
service of Wells Fargo's CEO portal or other secure electronic channel to which
the parties have agreed.



(b)
Addresses for Delivery. Delivery of any Record to Wells Fargo under this Section
7.5 shall be made to the appropriate address set forth on the last page of this
Agreement (which Wells Fargo may modify by a Record sent to Company), or through
Wells Fargo's CEO portal or other secure electronic channel to which the parties
have agreed.



(c)
Date of Receipt. Each Record sent pursuant to this Section will be deemed to
have been received on (i) the date of delivery to an authorized employee of
Wells Fargo, if delivered in person, or by U.S. mail, overnight courier, fax, or
e-mail; or (ii) the date of transmission, if sent as an Electronic Record
through Wells Fargo's CEO portal or similar secure electronic channel to which
the parties have agreed.



(d)
Authentication of Company Information Records. Company shall Authenticate any
Record delivered (i) in person, or by U.S. mail, overnight courier, or fax, by
the signature of the Officer or employee of Company who prepared the Record;
(ii) as an Electronic Record sent via encrypted e-mail, by the signature of the
Officer or employee of Company who prepared the Record by any file format
signature that is acceptable to Wells Fargo, or by a separate certification
signed and sent by fax; or (iii) as an Electronic Record via the file upload
service of Wells Fargo's CEO portal or similar secure electronic channel to
which the parties have agreed, through such credentialing process as Wells Fargo
and Company may agree to under the CEO agreement.



(e)
Certification of Company Information Records. Any Record (including any
Electronic Record) Authenticated and delivered to Wells Fargo under this Section
7.5 will be deemed to have been certified as materially true, correct, and
complete by Company and each Officer or employee of Company who prepared and
Authenticated the Record on behalf of Company, and may be legally relied upon by
Wells Fargo without regard to method of delivery or transmission.



(f)
Confidentiality of Company Information Records Sent by Unencrypted E-mail.
Company acknowledges that if it sends an Electronic Record to Wells Fargo
without encryption by e-mail or as an e-mail file attachment, there is a risk
that the Electronic Record may be received by unauthorized Persons, and that by
so doing it will be deemed to have accepted this risk and the consequences of
any such unauthorized disclosure. Company acknowledges that it may deliver
Electronic Records containing Company information to Wells Fargo by e-mail
pursuant to any encryption tool acceptable to Wells Fargo and Company, or
through Wells Fargo's CEO portal file upload service without risk of
unauthorized disclosure.



7.6
Further Documents. Company will from time to time execute, deliver, endorse and
authorize the filing of any instruments, documents, conveyances, assignments,
security agreements, financing statements, control agreements and other
agreements that Wells Fargo may reasonably request in order to secure, protect,
perfect or enforce the Security Interest or Wells Fargo's rights under the Loan
Documents, or any other document or agreement described in or related to this
Agreement (but any failure to request or assure that Company executes, delivers,
endorses or authorizes the filing of any such item shall not affect or impair
the validity, sufficiency or enforceability of the Loan Documents, or any other
document or agreement described in or related to this Agreement, and the
Security Interest, regardless of whether any such item was or was not executed,
delivered or endorsed in a similar context or on a prior occasion).



 
-30-

--------------------------------------------------------------------------------

 


7.7
Costs and Expenses. Company shall pay on demand all costs and expenses,
including reasonable attorneys' fees, incurred by Wells Fargo in connection with
the Indebtedness, this Agreement, the Loan Documents, or any other document or
agreement described in or related to this Agreement, and the transactions
contemplated by this Agreement, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, delivery,
amendment, administration, performance, collection and enforcement of the
Indebtedness and all such documents and agreements and the creation, perfection,
protection, satisfaction, foreclosure or enforcement of the Security Interest.



7.8
Indemnity. In addition to its obligation to pay Wells Fargo's expenses under the
terms of this Agreement, Company shall indemnify, defend and hold harmless Wells
Fargo, its parent Wells Fargo & Company, and any of its affiliates and
successors, and all of their present and future Officers, Directors, employees,
attorneys and agents (each an "Indemnitee") for, from and against any of the
following (collectively, "Indemnified Liabilities"):



(a)
Any and all transfer taxes, documentary taxes, assessments or charges made by
any governmental authority by reason of the execution and delivery of the Loan
Documents, or any other document or agreement described in or related to this
Agreement, or the making of the Advances;



(b)
Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Exhibit D proves to be incorrect in any
respect or as a result of any violation of the covenants contained in Section
5.12; and



(c)
Any and all other liabilities, losses, damages, penalties, judgments, suits,
claims, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel) in connection with this Agreement
and any other investigative, administrative or judicial proceedings, whether or
not such Indemnitee shall be designated a party to such proceedings, which may
be imposed on, incurred by or asserted against any such Indemnitee, in any
manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents, or any other document or agreement described in
or related to this Agreement, or the use or intended use of the proceeds of the
Advances, with the exception of any Indemnified Liability caused by the gross
negligence or willful misconduct of an Indemnitee.





 
-31-

--------------------------------------------------------------------------------

 


If any investigative, judicial or administrative proceeding described in this
Section is brought against any Indemnitee, upon the Indemnitee's request,
Company, or counsel designated by Company and satisfactory to the Indemnitee,
will resist and defend the action, suit or proceeding to the extent and in the
manner directed by the Indemnitee, at Company's sole cost and expense. Each
Indemnitee will use its best efforts to cooperate in the defense of any such
action, suit or proceeding. If this agreement to indemnify is held to be
unenforceable because it violates any law or public policy, Company shall
nevertheless make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities to the extent permissible under applicable
law. Company's obligations under this Section shall survive the termination of
this Agreement and the discharge of Company's other obligations under this
Agreement.


7.9
Retention of Company's Records. Wells Fargo shall have no obligation to maintain
Electronic Records or retain any documents, schedules, invoices, agings, or
other Records delivered to Wells Fargo by Company in connection with the Loan
Documents, or any other document or agreement described in or related to this
Agreement for more than 30 days after receipt by Wells Fargo. If there is a
special need to retain specific Records, Company must notify Wells Fargo of its
need to retain or return such Records with particularity, which notice must be
delivered to Wells Fargo in accordance with the terms of this Agreement at the
time of the initial delivery of the Record to Wells Fargo.



7.10
Binding Effect; Assignment; Complete Agreement. The Loan Documents, or any other
document or agreement described in or related to this Agreement, shall be
binding upon and inure to the benefit of Company and Wells Fargo and their
respective successors and assigns, except that Company shall not have the right
to assign its rights under this Agreement or any interest in this Agreement
without Wells Fargo's prior consent, which must be confirmed in a Record
Authenticated by Wells Fargo. To the extent permitted by law, Company waives and
will not assert against any assignee any claims, defenses or set-offs which
Company could assert against Wells Fargo. This Agreement shall also bind all
Persons who become a party to this Agreement as a borrower. This Agreement,
together with the Loan Documents, or any other document or agreement described
in or related to this Agreement, comprises the complete and integrated agreement
of the parties on the subject matter of this Agreement and supersedes all prior
agreements, whether oral or evidenced in a Record. To the extent that any
provision of this Agreement contradicts other provisions of the Loan Documents
other than this Agreement, or any other document or agreement described in or
related to this Agreement, this Agreement shall control.



7.11
Sharing of Information. Wells Fargo may share any Confidential Information that
it may have regarding Company and its Affiliates with its accountants, lawyers,
and other advisors, and with each business unit and line of business within
Wells Fargo and each direct and indirect subsidiary of Wells Fargo & Company.



7.12
Severability of Provisions. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining terms of this Agreement.



 
-32-

--------------------------------------------------------------------------------

 


7.13
Headings. Section and subsection headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.



7.14
Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan Documents
(other than real estate related documents, if any) shall be governed by and
construed in accordance with the substantive laws (other than conflict laws) of
the State of Arizona. The parties to this Agreement (a) consent to the personal
jurisdiction of the state and federal courts located in the State of Arizona in
connection with any controversy related to this Agreement; (b) waive any
argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by Wells Fargo or Company in connection with this Agreement
or the other Loan Documents may be venued in either the state or federal courts
located in the City of Phoenix, County of Maricopa, State of Arizona; and (d)
agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.



COMPANY AND WELLS FARGO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR
IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAIING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.





COMPANY AND WELLS FARGO have executed this Agreement through their authorized
officers as of the date set forth above.


NutraCea, a California corporation
 
By: /s/ Bradley D. Edson
Name: Bradley D. Edson
Its: CEO
Address:
 
5090 N. 40th Street, Suite 400 Phoenix, Arizona 85018
Attention: Olga Longan
Fax: 602-522-7575
Email: olongan@nutracea.com
Federal EIN: 87-0673375
Org. ID No.
NutraPhoenix, LLC, a Delaware limited liability company
 
By: /s/ Bradley D. Edson
Name: Bradley D. Edson
Its: President
Address:
 
5090 N. 40th Street, Suite 400 Phoenix, Arizona 85018
Attention: Olga Longan
Fax: 602-522-7575
Email: olongan@nutracea.com
Federal EIN: 26-2233062
Org. ID No.
 



With a copy to:
Shawn M. Kent, Esq.

Weintraub Genshelea Chediak
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Fax: 916-446-1611  Email: skent@weintraub.com


 
-33-

--------------------------------------------------------------------------------

 


 


Wells Fargo Bank, National Association
Address:
   
By: /s/ Shane Luke
100 W Washington St., 15th Floor
Name: Shane Luke
MAC S4101-158, Phoenix, Arizona 85003
Its: Vice President
Attention: Shane Luke
 
Fax: 602-378-6215
 
Email: lukesha@wellsfargo.com



 
-34-

--------------------------------------------------------------------------------

 


REVOLVING NOTE


$2,500,000.00
December 18, 2008



FOR VALUE RECEIVED, the undersigned, NutraCea, a California corporation, and
NutraPhoenix, LLC, a Delaware limited liability company, (collectively, the
"Company"), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Wells Fargo"), acting through its WELLS FARGO BUSINESS CREDIT
operating division, on the Termination Date described in the Credit and Security
Agreement dated December 2008 (as amended from time to time, the "Agreement")
and entered into between Wells Fargo and Company, at Wells Fargo's office at 100
W. Washington Street, 15th Floor, Phoenix, Arizona 85003, or at any other place
designated at any time by the holder, in lawful money of the United States of
America and in immediately available funds, the principal sum of Two Million
Five Hundred Thousand Dollars ($2,500,000.00) or the aggregate unpaid principal
amount of all Advances under the Line of Credit made by Wells Fargo to Company
under the terms of the Agreement, together with interest on the outstanding
principal amount of all Advances computed on the basis of actual days elapsed in
a 360-day year, from the date of this Revolving Note until this Revolving Note
is fully paid at the rate from time to time in effect under the terms of the
Agreement. Principal and interest accruing on the unpaid principal amount of all
Advances under this Revolving Note shall be due and payable as provided in the
Agreement. This Revolving Note may be prepaid only in accordance with the
Agreement.


This Revolving Note is the Revolving Note referred to in the Agreement, and is
subject to the terms of the Agreement, which provides, among other things, for
the acceleration of this Revolving Note. This Revolving Note is secured, among
other things, by the Agreement and the Security Documents as defined in the
Agreement, and by any other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements that may subsequently be given
for good and valuable consideration as security for this Revolving Note.


Company shall pay all costs of collection, including reasonable attorneys' fees
and legal expenses if this Revolving Note is not paid when due, whether or not
legal proceedings are commenced.


Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.



 
NUTRACEA, a California corporation
       
By:
/s/ Bradley D. Edson
 
Name:
Bradley D Epson
 
Its:
C.E.O
             
NUTRAPHOENIX, LLC, a Delaware limited liability company
       
By:
/s/ Bradley D. Edson
 
Name:
Bradley D Epson
 
Its:
CEO

 

--------------------------------------------------------------------------------


 
REAL ESTATE TERM NOTE


$5,000,000.00
December 18, 2008

 
FOR VALUE RECEIVED, the undersigned, NutraCea, a California corporation, and
NutraPhoenix, LLC, a Delaware limited liability company, (collectively, the
"Company"), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Wells Fargo"), acting through its WELLS FARGO BUSINESS CREDIT
operating division, on the Termination Date described in the Credit and Security
Agreement dated December 18, 2008 (as amended from time to time, the
"Agreement") and entered into between Wells Fargo and Company, at Wells Fargo's
office at 100 W. Washington Street, 15th Floor, Phoenix, Arizona 85003, or at
any other place designated at any time by the holder, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Five Million Dollars ($5,000,000.00) or the aggregate unpaid principal amount
of the Real Estate Loan made by Wells Fargo to Company under the terms of the
Agreement, together with interest on the outstanding principal amount computed
on the basis of actual days elapsed in a 360-day year, from the date of this
Real Estate Term Note until this Real Estate Term Note is fully paid at the rate
from time to time in effect under the terms of the Agreement. Principal and
interest accruing on the unpaid principal amount of this Real Estate Term Note
shall be due and payable as provided in the Agreement. This Real Estate Term
Note may be prepaid only in accordance with the Agreement.


This Real Estate Term Note is the Real Estate Term Note referred to in the
Agreement, and is subject to the terms of the Agreement, which provides, among
other things, for the acceleration of this Real Estate Term Note. This Real
Estate Term Note is secured, among other things, by the Agreement, the Deed of
Trust, and the Security Documents as defined in the Agreement, and by any other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements that may subsequently be given for good and valuable consideration
as security for this Real Estate Term Note.


Company shall pay all costs of collection, including reasonable attorneys' fees
and legal expenses if this Real Estate Term Note is not paid when due, whether
or not legal proceedings are commenced.


Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.



 
NUTRACEA, a California corporation
       
By:
/s/ Bradley D. Edson
 
Name:
Bradley D. Edson
 
Its:
C.E.O.
       
NUTRAPHOENIX, LLC, a Delaware limited liability company
       
By:
/s/ Bradley D. Edson
 
Name:
Bradley D. Edson
 
Its:
C.E.O.



 

--------------------------------------------------------------------------------

 


TERM NOTE


$2,500,000.00
December 18, 2008



FOR VALUE RECEIVED, the undersigned, NutraCea, a California corporation, and
NutraPhoenix, LLC, a Delaware limited liability company (collectively, the
"Company"), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Wells Fargo"), acting through its WELLS FARGO BUSINESS CREDIT
operating division, on the Termination Date described in the Credit and Security
Agreement dated December 18, 2008 (as amended from time to time, the
"Agreement") and entered into between Wells Fargo and Company, at Wells Fargo's
office at 100 W. Washington Street, 15th Floor, Phoenix, Arizona 8500, or at any
other place designated at any time by the holder, in lawful money of the United
States of America and in immediately available funds, the principal sum of Two
Million Five Hundred Thousand Dollars ($2,500,000.00) or the aggregate unpaid
principal amount of the Term Loan made by Wells Fargo to Company under the terms
of the Agreement, together with interest on the outstanding principal amount
computed on the basis of actual days elapsed in a 360-day year, from the date of
this Term Note until this Term Note is fully paid at the rate from time to time
in effect under the terms of the Agreement. Principal and interest accruing on
the unpaid principal amount of this Term Note shall be due and payable as
provided in the Agreement. This Term Note may be prepaid only in accordance with
the Agreement.


This Term Note is the Term Note referred to in the Agreement, and is subject to
the terms of the Agreement, which provides, among other things, for the
acceleration of this Term Note. This Term Note is secured, among other things,
by the Agreement and the Security Documents as defined in the Agreement, and by
any other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements that may subsequently be given for good and valuable
consideration as security for this Term Note.


Company shall pay all costs of collection, including reasonable attorneys' fees
and legal expenses if this Term Note is not paid when due, whether or not legal
proceedings are commenced.


Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.



 
NUTRACEA, a California corporation
       
By:
/s/ Bradley D. Edson
 
Name:
Bradley D. Edson
 
Its:
C.E.O.
       
NUTRAPHOENIX, LLC, a Delaware limited liability company
       
By:
/s/ Bradley D. Edson
 
Name:
Bradley D. Edson
 
Its:
C.E.O.


 

--------------------------------------------------------------------------------

 


Exhibit A to Credit and Security Agreement
 
DEFINITIONS


"Account Funds" is defined in Section 1.4(a).


"Accounts" shall have the meaning given it under the UCC.


"Advance" and "Advances" means an advance or advances under the Line of Credit
or the Term Loan.


"Affiliate" or "Affiliates" means any Person controlled by, controlling or under
common control with Company, including any Subsidiary of Company. For purposes
of this definition, "control," when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.


"Aggregate Face Amount" means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.


"Agreement" means this Credit and Security Agreement.


"Authenticated" means (a) to have signed; or (b) to have executed or to have
otherwise adopted a symbol, or have encrypted or similarly processed a Record in
whole or in part, with the present intent of the authenticating Person to
identify the Person and adopt or accept a Record.


"Book Net Worth" means the aggregate of the Owners' equity in Company,
determined in accordance with GAAP.


"Borrowing Base" is defined in Section 1.2(a).


"Borrowing Base Reserve" means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base (a)
to reflect events, conditions, contingencies or risks which affect the assets,
business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo's Security Interest in the
Collateral, as the term "Collateral" is defined in this Agreement, or (b) to
reflect Wells Fargo's judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect.


"Business Day" means a day on which the Federal Reserve Bank of New York is open
for business.


"Capital Expenditures" means for a period, any expenditure of money during such
for the lease, purchase or other acquisition of any capital asset, or for the
lease of any other asset whether payable currently or in the future.


"CEO" is defined in Section 7.4(a).


 
A-1

--------------------------------------------------------------------------------

 


"Change of Control" means the occurrence of any of the following events:


(a)
Any Person or "group" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) who does not have an ownership interest in
Company on the date of the initial Advance is or becomes the "beneficial owner"
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such Person, entity or group will be deemed to have "beneficial
ownership" of all securities that such Person, entity or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than ten percent (10%) of the voting
power of all classes of ownership of Company;



(b)
During any consecutive two-year period, individuals who at the beginning of such
period constituted the board of Directors of Company (together with any new
Directors whose election to such board of Directors, or whose nomination for
election by the Owners of Company, was approved by a vote of two thirds of the
Directors then still in office who were either Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of Company then in office.



"Collateral" means all of Company's Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collection Account, and any items
in any Lockbox; together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, Equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) all collateral subject to the Lien of any of the Security
Documents; (f) any money, or other assets of Company that come into the
possession, custody, or control of Wells Fargo now or in the future; (g)
Proceeds of any of the above Collateral; (h) books and records of Company,
including all mail or e-mail addressed to Company; and (i) all of the above
Collateral, whether now owned or existing or acquired now or in the future or in
which Company has rights now or in the future, but excluding, the Company's
Owned Intellectual Property identified on Exhibit D.


"Collection Account" means "Collection Account" as defined in the Master
Agreement for Treasury Management Services and related Lockbox and Collection
Account Service Description or Collection Account Service Description, whichever
is applicable.


"Compliance Certificate" is defined in Section 5.1(a) and is in the form of
Exhibit E.


"Commercial Letter of Credit Agreement" means an agreement governing the
issuance of documentary letters of credit entered into between Company as
applicant and Wells Fargo as issuer.


"Constituent Documents" means with respect to any Person, as applicable, that
Person's certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such


 
A-2

--------------------------------------------------------------------------------

 


Person's existence, organization or management or concerning disposition of
ownership interests of such Person or voting rights among such Person's owners.


"Current Maturities of Long Term Debt" means as of each fiscal quarter end, the
amount of Company's long-term debt and capitalized leases which become due
during that quarterly period.


"Debt" means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.


"Debt Service Coverage Ratio" means (a) the sum of (i) Funds from Operations and
(ii) Interest Expense minus (iii) Unfinanced Capital Expenditures divided by (b)
the sum of (i) Current Maturities of Long Term Debt and (ii) Interest Expense.
For its fiscal year 2009, the Company may exclude $4,500,000.00 in Unfinanced
Capital Expenditures from the calculation.


"Deed of Trust" means the Deed of Trust, Assignment of Rents and Leases,
Security Agreement an Fixture Filing, of even date herewith, executed by
NutraPhoenix, LLC, as trustor, in favor of Lender, as beneficiary.


"Default Period" is defined in Section 1.7(c).


"Default Rate" is defined in Section 1.7(c).


"Director" means a director if Company is a corporation, or a governor or
manager if Company is a limited liability company.


"Earnings Before Taxes" means pretax earnings from operations, excluding
extraordinary gains, but including extraordinary losses.


"Electronic Record" means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.


"Eligible Accounts" means all unpaid Accounts of Company arising from the sale
or lease of goods or the performance of services, net of any credits, but
excluding any Accounts having any of the following characteristics:


(a) 
That portion of Accounts unpaid 90 days or more after the invoice date;



(b)
That portion of Accounts related to goods or services with respect to which
Company has received notice of a claim or dispute, which are subject to a claim
of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;



(c)
That portion of Accounts not yet earned by the final delivery of goods or that
portion of Accounts not yet earned by the final rendition of services by Company
to the account debtor, including with respect to both goods and services,
progress billings, and that portion of Accounts for which an invoice has not
been sent to the applicable account debtor;



 
A-3

--------------------------------------------------------------------------------

 


(d)
Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;



(e)
Accounts owed by any unit of government, whether foreign or domestic (except
that there shall be included in Eligible Accounts that portion of Accounts owed
by such units of government for which Company has provided evidence satisfactory
to Wells Fargo that (i) Wells Fargo's Security Interest constitutes a perfected
first priority Lien in such Accounts, and (ii) such Accounts may be enforced by
Wells Fargo directly against such unit of government under all applicable laws);



(f) 
Accounts denominated in any currency other than United States Dollars;



(g)
Accounts owed by an account debtor located outside the United States or Canada
which are not (i) backed by a bank letter of credit naming Wells Fargo as
beneficiary or assigned to Wells Fargo, in Wells Fargo's possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to Wells Fargo in all respects, in its sole
discretion, or (ii) covered by a foreign receivables insurance policy acceptable
to Wells Fargo in its sole discretion;



(h)
Accounts owed by an account debtor who is insolvent or is the subject of
bankruptcy proceedings or who has gone out of business;



(i)           Accounts owed by an Owner, Subsidiary, Affiliate, Officer or
employee of Company;


(j)
Accounts not subject to the Security Interest or which are subject to any Lien
in favor of any Person other than Wells Fargo;



(k)           That portion of Accounts that has been restructured, extended,
amended or modified;


(l)
That portion of Accounts that constitutes advertising, finance charges, service
charges or sales or excise taxes;



(m)
Accounts owed by an account debtor and its affiliates, regardless of whether
otherwise eligible, to the extent that the aggregate balance of such Accounts
exceeds 15% of the aggregate amount of all Eligible Accounts;



(n)
Accounts owed by an account debtor and its affiliates, regardless of whether
otherwise eligible, if 25% or more of the total amount of Accounts due from such
debtor is ineligible under clauses (a), (b), or (k) above; and



(o)
Accounts, or portions of Accounts, otherwise deemed ineligible by Wells Fargo in
its sole discretion.



"Eligible Equipment" means that Equipment of Company designated by Wells Fargo
as eligible from time to time in its sole discretion, but excluding Equipment
having any of the following characteristics:


(a)           Equipment that is subject to any Lien other than in favor of Wells
Fargo;


 
A-4

--------------------------------------------------------------------------------

 


(b)           Equipment that has not been delivered to the Premises;


(c)           Equipment in which Wells Fargo does not hold a first priority
security interest;


(d)           Equipment that is obsolete or not currently saleable;


(e)
Equipment that is not covered by standard "all risk" hazard insurance for an
amount equal to its forced liquidation value;



(f)
Equipment that requires proprietary software in order to operate in the manner
in which it is intended when such software is not freely assignable to Wells
Fargo or any potential purchaser of such Equipment;



(g)           Equipment consisting of computer hardware, software, tooling, or
molds; and


(h)           Equipment otherwise deemed unacceptable by Wells Fargo in its sole
discretion.


"Eligible Inventory" means all Inventory of Company, valued at the lower of cost
or market in accordance with GAAP; but excluding Inventory having any of the
following characteristics:


(a)
Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by Wells Fargo in an Authenticated Record delivered to
Company; not subject to a perfected first priority Lien in Wells Fargo's favor;
covered by any negotiable or non-negotiable warehouse receipt, bill of lading or
other document of title; on consignment from any consignor; or on consignment to
any consignee or subject to any bailment unless the consignee or bailee has
executed an agreement with Wells Fargo;



(b)           Supplies, packaging, parts or sample Inventory, or customer
supplied parts or Inventory;


(c)           Work-in-process Inventory;


(d)
Inventory that is damaged, defective, obsolete, slow moving or not currently
saleable in the normal course of Company's operations, or the amount of such
Inventory that has been reduced by shrinkage;



(e)
Inventory that Company has returned, has attempted to return, is in the process
of returning or intends to return to the vendor of the Inventory;



(f)           Inventory that is live;


(g)
Inventory manufactured by Company pursuant to a license unless the applicable
licensor has agreed in a Record that has been Authenticated by licensor to
permit Wells Fargo to exercise its rights and remedies against such Inventory;



(h)           Inventory that is subject to a Lien in favor of any Person other
than Wells Fargo;


(i)
Except as expressly agreed by Borrower and Lender, inventory stored at locations
holding less than 10% of the aggregate value of Company's Inventory; and



(j)           Inventory otherwise deemed ineligible by Wells Fargo in its sole
discretion.


 
A-5

--------------------------------------------------------------------------------

 


"Environmental Law" means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.


"Equipment" shall have the meaning given it under the Uniform Commercial Code in
effect in the state whose laws govern this Agreement.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is a member of a group which includes Company and which is treated as a single
employer under Section 414 of the IRC.


"Event of Default" is defined in Section 6.1.


"Floating Rate" means an annual interest rate equal to (a) the Prime Rate plus
2.5% for a Line of Credit Advance, (b) the Prime Rate plus 3.0% for the Real
Estate Loan, and (c) the Prime Rate plus 3.0% for the Term Loan Advance.


"Floating Rate Advance" is defined in Section 1.7(a).


"Funds from Operations" means for a given period, the sum of (a) Net Income, (b)
depreciation and amortization, (c) any increase (or decrease) in deferred income
taxes, (d) any increase (or decrease) in lifo reserves, and (e) other non-cash
items, each as determined for such period in accordance with GAAP.


"GAAP" means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described on Exhibit D.


"General Intangibles" shall have the meaning given it under the UCC.


"Guarantor" means any Person now or in the future guaranteeing any Indebtedness
through the issuance of a Guaranty.


"Guaranty" means an unconditional continuing guaranty executed by a Guarantor in
favor of Wells Fargo (if more than one, the "Guaranties").


"Hazardous Substances" means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.


"Indebtedness" is used in its most comprehensive sense and means any debts,
obligations and liabilities of Company to Wells Fargo, whether incurred in the
past, present or future, whether voluntary or involuntary, and however arising,
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation all obligations
arising under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar transaction or arrangement however described or defined
that Company may enter into at any time with Wells Fargo or with Wells Fargo
Merchant Services, L.L.C., whether or not Company may be liable individually or
jointly with others, or whether recovery upon such Indebtedness may subsequently
become unenforceable.


 
A-6

--------------------------------------------------------------------------------

 


"Indemnified Liabilities" is defined in Section 7.8.


"Indemnitee" is defined in Section 7.8.


"Infringement" or "Infringing" when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.


"Intellectual Property Rights" means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.


"Interest Expense" means for a fiscal year-to-date period, Company's total gross
interest expense during such period (excluding interest income), and shall in
any event include (a) interest expensed (whether or not paid) on all Debt, (b)
the amortization of debt discounts, (c) the amortization of all fees payable in
connection with the incurrence of Debt to the extent included in interest
expense, and (d) the portion of any capitalized lease obligation allocable to
interest expense.


"Interest Payment Date" is defined in Section 1.9(a). "Inventory" shall have the
meaning given it under the UCC. "Investment Property" shall have the meaning
given it under the UCC.


"L/C Amount" means the sum of (a) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (b) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through an Advance on the Line
of Credit.


"L/C Application" means an application for the issuance of standby or
documentary Letters of Credit pursuant to the terms of a Standby Letter of
Credit Agreement or Commercial Letter of Credit Agreement, in form acceptable to
Wells Fargo.


"Letter of Credit" and "Letters of Credit" are each defined in Section 1.11(a).
"Licensed Intellectual Property" is defined in Exhibit D.


"Lien" means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.


"Line of Credit" is defined in the Recitals.


"Loan Documents" means this Agreement, the Revolving Note, the Real Estate Term
Note, the Term Note, the Deed of Trust, the Master Agreement for Treasury
Management Services, each Subordination Agreement, each Standby Letter of Credit
Agreement, each Commercial Letter of Credit Agreement, any L/C Applications, and
the Security Documents, together with every other agreement, note, document,
contract or instrument to which Company now or in the future may be a party and
which may be required by Wells Fargo in connection with, or as a condition to,
the execution of this Agreement. Any documents or other agreements entered into
between Company and Wells Fargo that relate to any swap, derivative, foreign
exchange, hedge, or similar product or transaction, or which are entered into
with an operating division of Wells Fargo other than Wells Fargo Business
Credit, shall not be included in this definition.


 
A-7

--------------------------------------------------------------------------------

 


"Loan Manager" means the treasury management service defined in the Master
Agreement for Treasury Management Services and related Loan Manager Service
Description.


"Lockbox" means "Lockbox" as defined in the Master Agreement for Treasury
Management Services and related Lockbox and Collection Account Service
Description.


"Master Agreement for Treasury Management Services" means the Master Agreement
for Treasury Management Services, the related Acceptance of Services, and the
Service Description governing each treasury management service used by Company.


"Material Adverse Effect" means any of the following:


(a)
A material adverse effect on the business, operations, results of operations,
prospects, assets, liabilities or financial condition of Company;



(b)
A material adverse effect on the ability of Company to perform its obligations
under the Loan Documents, or any other document or agreement related to this
Agreement;



(c)
A material adverse effect on the ability of Wells Fargo to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness; or



(d)
Any claim against Company or threat of litigation which if determined adversely
to Company would result in the occurrence of an event described in clauses (a),
(b) and (c) above.



"Maturity Date" is defined in Section 1.1(b).
 
"Maximum Line Amount" is defined in Section 1.1(a).
 
"Minimum Interest Charge" is defined in Section 1.7(b).


"Multiemployer Plan" means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which Company or any ERISA Affiliate contributes or is
obligated to contribute.


"Net Cash Proceeds" means the cash proceeds of any asset sale (including cash
proceeds received as deferred payments pursuant to a note, installment
receivable or otherwise, but only upon actual receipt) net of (a) attorney,
accountant, and investment banking fees, (b) brokerage commissions, (c) amounts
required to be applied to the repayment of debt secured by a Lien not prohibited
by this Agreement on the asset being sold, and (c) taxes paid or reasonably
estimated to be payable as a result of such asset sale.


 
A-8

--------------------------------------------------------------------------------

 


"Net Forced Liquidation Value" means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
managed forced sale public auction conducted without reserve under economic
trends current within 60 days of the appraisal, which opinion may consider
physical location, difficulty of removal, adaptability, specialization,
marketability, physical condition, overall appearance and psychological appeal.


"Net Income" means fiscal year-to-date after-tax net income from continuing
operations, including extraordinary losses but excluding extraordinary gains,
all as determined in accordance with GAAP.


"Net Loss" means fiscal year-to-date after-tax net loss from continuing
operations including extraordinary losses but excluding extraordinary gains, as
determined in accordance with GAAP.


"Net Orderly Liquidation Value" means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
conducted liquidation sale, conducted under orderly sale conditions for an
extended period of time (usually six to nine months), under the economic trends
existing at the time of the appraisal.


"Obligation of Reimbursement" is defined in Section 1.11(b).


"OFAC" is defined in Section 5.11(b).


"Officer" means with respect to Company, an officer if Company is a corporation,
a manager if Company is a limited liability company, or a partner if Company is
a partnership.


"Operating Account" is defined in Section 1.3(a), and maintained in accordance
with the terms of Wells Fargo's Commercial Account Agreement in effect for
demand deposit accounts.


"Overadvance" means the amount, if any, by which the unpaid principal amount of
the Revolving Note, plus the L/C Amount, is in excess of the then-existing
Borrowing Base.


"Owned Intellectual Property" is defined in Exhibit D.


"Owner" means with respect to Company, each Person having legal or beneficial
title to an ownership interest in Company or a right to acquire such an
interest.


"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Company or any ERISA Affiliate and covered by Title
IV of ERISA.


"Permitted Lien" and "Permitted Liens" are defined in Section 5.3(a).


"Person" means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.


"Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Company or any ERISA Affiliate.


"Premises" is defined in Section 2.4(a).


 
A-9

--------------------------------------------------------------------------------

 


"Prime Rate" means at any time the rate of interest most recently announced by
Wells Fargo at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Wells Fargo's base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference to it, and is evidenced by its recording in such internal publication
or publications as Wells Fargo may designate. In no event, shall the Prime Rate
be less than 4.0%. Each change in the rate of interest shall become effective on
the date each Prime Rate change is announced by Wells Fargo.


"Proceeds" shall have the meaning given it under the UCC.


"Real Estate" means the real property located at 4502 W. Monterosa Street,
Phoenix, Arizona and more particularly described on in the Deed of Trust.


"Real Estate Term Note" is defined in Section 1.5(b).


"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form,
and includes all information that is required to be reported by Company to Wells
Fargo pursuant to Section 5.1.


"Reportable Event" means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.


"Revolving Note" is defined in Section 1.1(d).


"Security Documents" means this Agreement, the Deed of Trust, and any other
document delivered to Wells Fargo from time to time to secure the Indebtedness.


"Security Interest" is defined in Section 2.1.


"Special Account" means a specified cash collateral account maintained with
Wells Fargo or another financial institution acceptable to Wells Fargo in
connection with each undrawn Letter of Credit issued by Wells Fargo, as more
fully described in Section 1.12.


"Standby Letter of Credit Agreement" means an agreement governing the issuance
of standby letters of credit by Wells Fargo entered into between Company as
applicant and Wells Fargo as issuer.


"Subordinated Creditor" means any Person now or in the future subordinating
indebtedness of Company held by that Person to the payment of the Indebtedness.


"Subordinated Debt" means indebtedness due to Company that has been subordinated
to Wells Fargo by a Subordinated Creditor pursuant to a Subordination Agreement.


"Subordination Agreement" means a subordination agreement executed by a
Subordinated Creditor in favor of Wells Fargo (if more than one, the
"Subordination Agreements").


"Subsidiary" means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
irrespective of whether or not at the time ownership interests of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by
Company, by Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.


 
A-10

--------------------------------------------------------------------------------

 


"Termination Date" is defined in Section 1.1(b).


"Term Loan" is defined in the Recitals.


"Term Note" is defined in Section 1.6(b).


"UCC" means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.


"Unfinanced Capital Expenditures" means for a period, any expenditure of money
during such period for the purchase or construction of assets, or for
improvements or additions to such assets, which are not financed with borrowed
funds and are not capitalized on Company's balance sheet.


"Unused Amount" is defined in Section 1.8(b).


"Wells Fargo" means Wells Fargo Bank, National Association in its broadest and
most comprehensive sense as a legal entity, and is not limited in its meaning to
the Wells Fargo Business Credit operating division, or to any other operating
division of Wells Fargo.


 
A-11

--------------------------------------------------------------------------------

 


Exhibit B to Credit and Security Agreement
 
PREMISES


The Premises referred to in the Credit and Security Agreement have the following
addresses:


NutraCea, Corporate Offices
5090 North 40th Street, Suite
400 Phoenix, AZ 85018


NutraCea, Phoenix Plant
4502 W. Monterosa
Phoenix, AZ 85031


ADM Arbuckle, CA 1603
Old Highway 99 West
Arbuckle, CA 95912


NutraCea, TX Office
200 West 2nd, Suite
205 Freeport,TX 77541


NutraCea, TX Plant 505
Port Road, Building 2B
Freeport, TX 77541


NutraCea, Paradise Warehouse
820 County Road 229
Freeport, TX 77541


Delta Western Indianola,
MS 1842 Highway 82 West
Indianola, MS 38751


NutraCea, Lake Charles
Plant 6029 Joe Spears Road
Iowa, LA 70647


NutraCea, Mermentau LA
Plant 170 S. 13th Street
Mermentau, LA 70556
NutraCea (RiceX Nutrients)
MT Plant
3512 East Bench Road
Dillon, MT 59725


 

--------------------------------------------------------------------------------

 


NutraCea, West Sacramento Warehouse Facility
2928 Ramco, Suite 120
West Sacramento, 95691


MWD Sacramento, CA
4840 Lang Avenue
McClennan, CA 95652


NutraCea, Idaho office
1901 Conant Avenue
Burley,ID 83318


PT Panganmas Inti Nusantara
Kantor Taman E 3.3, No. D8, JI.
Mega Kuningan Log 8.6-7
Kawasan Mega Kuningan Jakarta
Indonesia


Irgovel - Industria Riograndense De oleos Vegetais Ltda.
Avenida Presidente Joao Goulart
7351, Distrito Industrial,
CEP 96-040-000
Pelotas, Rio Grande do Sul
Federative Republic of Brazil


 

--------------------------------------------------------------------------------

 


Exhibit C to Credit and Security Agreement


CONDITIONS PRECEDENT


Wells Fargo's obligation to make an initial Advance shall be subject to the
condition that Wells Fargo shall have received the following, executed and in
form and content satisfactory to Wells Fargo. The following descriptions are
limited descriptions for reference purposes only and should not be construed as
limiting in any way the subject matter that Wells Fargo requires each document
to address.


A. 
Loan Documents to be Executed by Company:



(1) 
The Revolving Note, the Real Estate Term Note, and the Term Note.



(2) 
The Credit and Security Agreement.



(3)
The Master Agreement for Treasury Management Services, the Acceptance of
Services, and the related Service Description for each deposit or treasury
management related product or service that Company will subscribe to, including
without limitation the Collection Account Service Description.



(4) 
The Deed of Trust.



(5)
A Standby Letter of Credit Agreement and the Commercial Letter of Credit
Agreement, and a separate L/C Application for each Letter of Credit that Company
has requested that Wells Fargo issue.



B. 
Loan Documents to be Executed by Third Parties:



(1)
A Subordination Agreement, if applicable, pursuant to which each Subordinated
Creditor shall unconditionally subordinate payment of any indebtedness of
Company held by the Subordinated Creditor to the full and prompt payment of all
Company's Indebtedness, and subordinates any Lien in favor of Subordinated
Creditor to the Lien of Wells Fargo.



(2)
An Acknowledgement of Warehouseman from each warehouse where Company stores
Inventory, pursuant to which the warehouseman waives its Lien in the Inventory.



(3)
An Acknowledgement of Subcontractor from each subcontractor or consignee of
Company's Inventory, pursuant to which the subcontractor waives its Lien in the
Inventory.



(4)
A copy of each Notice of Ownership of Goods sent to each Person to whom tangible
Collateral has been delivered but who will not be taking ownership of such
property, notifying each such Person of the continued ownership interest of
Company in such property and the Lien being retained by Wells Fargo in such
Collateral.



(5)
A Waiver of Setoff Rights from each account debtor to Company pursuant to which
the account debtor waives its rights to exercise its rights to setoff against
such Account any amounts owed by Company to the account debtor.



 
C-1

--------------------------------------------------------------------------------

 


(6)
A Landlord's Disclaimer and Consent to each lease entered into by Company and
that Landlord with respect to the Premises, pursuant to which the Landlord
waives its Lien in any goods or other Inventory of Company located on the
Premises.



(7)
Certificates Insurance required under this Agreement, with all hazard insurance
containing a lender's interest endorsement in Wells Fargo's favor and with all
liability insurance naming Wells Fargo as additional insured.



C. 
Documents Related to the Premises



(1) 
Any leases pursuant to which Company is leasing the Premises from a lessor.



(2)
Any mortgages or deeds of trust pursuant to which Company or the landlord to
Company has encumbered the Premises.



(3)
Every bailment or consignment pursuant to which any property of Company is in
the possession of a third Person such as a consignee or subcontractor, together
with, in the case of any goods held by such Person for resale, UCC financing
statements sufficient to protect Company's and Wells Fargo's interests in such
goods.



D. 
Federal Tax, State Tax, Judgment, UCC and Intellectual Property Lien Searches



(1)
Current searches of Company in appropriate filing offices showing that (i) no
Liens have been filed and remain in effect against Company and Collateral except
Permitted Liens or Liens held by Persons who have agreed in an Authenticated
Record that upon receipt of proceeds of the initial Advances, they will satisfy,
release or terminate such Liens in a manner satisfactory to Wells Fargo, and
(ii) Wells Fargo has filed all UCC financing statements necessary to perfect the
Security Interest, to the extent the Security Interest is capable of being
perfected by filing.



(2)
Current searches of Third Persons in appropriate filing offices with respect to
any of the Collateral that is in the possession of a Person other than Company
that is held for resale, showing that (i) UCC financing statements sufficient to
protect Company's and Wells Fargo's interests in such Collateral have been
filed, and (ii) no other secured party has filed a financing statement against
such Person and covering property similar to Company's, other than Company, or
if there exists any such secured party, evidence that each such party has
received notice from Company and Wells Fargo sufficient to protect Company's and
Wells Fargo's interests in Company's goods from any claim by such secured party.



E. 
Constituent Documents:



(1)
The Certificate of Authority of Company, which shall include as part of the
Certificate or as exhibits to the Certificate, (i) the Resolution of Company's
Directors and, if required, Owners, authorizing the execution, delivery and
performance of those Loan Documents and other documents or agreements described
in or related to this Agreement to which Company is a party, (ii) an Incumbency
Certificate containing the signatures of Company's Officers or agents authorized
to execute and deliver those instruments, agreements and certificates referenced
in (i) above, as well as Advance requests, on



 
C-2

--------------------------------------------------------------------------------

 


Company's behalf, (iii) Company's Constituent Documents, (iv) a current
Certificate of Good Standing or Certificate of Status issued by the secretary of
state or other appropriate authority for Company's state of organization,
certifying that Company is in good standing and in compliance with all
applicable organizational requirements of the state of organization, and (v) a
Secretary's Certificate of Company's secretary or assistant secretary certifying
that the Certificate of Authority of Company is true, correct and complete.


(2)
Evidence that Company is licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary.



(3)
An Officer's Certificate of an appropriate Officer of Company confirming, in his
or her personal capacity, the representations and warranties set forth in this
Agreement.



(4)
A Customer Identification Information Form and such other forms and verification
as Wells Fargo may need to comply with the U.S.A. Patriot Act.



F.
Real Estate Related Documents:



With respect to the Real Estate that is encumbered by the Deed of Trust given by
Company to Wells Fargo:


(1)
An appraisal ordered by Wells Fargo or its agent of said real property and all
improvements thereon, conforming to Uniform Standards of Professional Appraisal
Practice.



(2)
An American Land Title Association policy of title insurance, with such
endorsements as Wells Fargo may require, issued by an insurer in such amounts as
Wells Fargo may require, insuring Wells Fargo's first priority lien on said real
estate, subject only to such exceptions as Wells Fargo in its discretion may
approve, together with such evidence relating to the payment of liens or
potential liens as Wells Fargo may require.



(3)
An American Land Title Association survey certified to Wells Fargo and to the
title company.



(4)
A current environmental site assessment indicating that the real property is
subject to no "recognized environmental conditions", as that term is defined by
the American Society for Testing and Materials, in its standards for
environmental due diligence, and is not in need of remedial action to avoid
subjecting its owner to any present or future liability or contingent liability
with respect to the release of toxic or hazardous wastes or substances.



(5)
A flood hazard determination form, confirming whether or not the parcel is in a
flood hazard area and whether or not flood insurance must be obtained, and, if
the real estate is located in a flood hazard area, a policy of flood insurance.



(6)
Copies of management services and maintenance contracts, fire, health and safety
reports, certificates of occupancy, leases and rent rolls.



 
C-3

--------------------------------------------------------------------------------

 


G.
Miscellaneous Matters or Documents:



(1)
Payment of fees and reimbursable costs and expenses due under this Agreement
through the date of initial Advance or issuance of a Letter of Credit, including
all legal expenses incurred through the date of the closing of this Agreement.



(2)
Evidence that after making the initial Advance, satisfying all obligations owed
to Company's prior lender, paying all trade payables older than 60 days from
invoice date, and paying all book overdrafts and closing costs, availability
under the Line of Credit is not less than $8,000,000.00.



(3)
Any documents or other agreements entered into by Company and Wells Fargo that
relate to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or similar product or transaction extended to Company by Wells Fargo
not already provided pursuant to the requirements of (A)-(F) above.



(4) 
Such other documents as Wells Fargo in its sole discretion may require.



 
C-4

--------------------------------------------------------------------------------

 


Exhibit D to Credit and Security Agreement


REPRESENTATIONS AND WARRANTIES


Company represents and warrants to Wells Fargo as follows:


(a)
Existence and Power; Name: Chief Executive Office: Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number. NutraCea is a corporation organized, validly existing and
in good standing under the laws of the State of California, and NutraPhoenix,
LLC is a limited liability company organized, validly existing and in good
standing under the laws of the State of Delaware, and each entity is licensed or
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary. Company has all requisite power and
authority to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, those Loan Documents and
any other documents or agreements that it has entered into with Wells Fargo
related to this Agreement. During its existence, Company has done business
solely under the names set forth below in addition to its correct legal name.
Company's chief executive office and principal place of business is located at
the address set forth below, and all of Company's records relating to its
business or the Collateral are kept at that location. All Inventory and
Equipment is located at that location or at one of the other locations set forth
below. Company's name, Federal Employer Identification Number and Organization
Identification Number are correctly set forth at the end of the Agreement next
to Company's signature.



Trade Names
 
None.
   
Chief Executive Office / Principal Place of Business
 
 
5090 N. 40th Street, Suite 400
Phoenix, Arizona 85018
 
Other Inventory and Equipment Locations
 
NutraCea, Corporate Offices
5090 North 40th Street, Suite 400
Phoenix, AZ 85018
 
NutraCea, Phoenix Plant
4502 W. Monterosa
Phoenix, AZ 85031
 
ADM Arbuckle, CA
1603 Old Highway 99 West



 
D-1

--------------------------------------------------------------------------------

 


Arbuckle, CA 95912
 
NutraCea, TX Office
200 West 2nd, Suite 205
Freeport, TX 77541
 
NutraCea, TX Plant
505 Port Road, Building 2B
Freeport, TX 77541
 
NutraCea, Paradise Warehouse
820 County Road 229
Freeport, TX 77541
 
Delta Western Indianola, MS
1842 Highway 82 West
Indianola, MS 38751
 
NutraCea, Lake Charles Plant
6029 Joe Spears Road
Iowa, LA 70647
 
NutraCea, Mermentau
LA Plant
170 S. 13th Street
Mermentau, LA 70556
NutraCea (RiceX Nutrients)
MT Plant
3512 East Bench Road
Dillon, MT 59725
 
NutraCea, West Sacramento Warehouse Facility
2928 Ramco, Suite 120
West Sacramento, 95691
 
MWD Sacramento, CA
4840 Lang Avenue
McClennan, CA 95652
 
NutraCea, Idaho office
1901 Conant Avenue
Burley,ID 83318
 
PT Panganmas Inti Nusantara
Kantor Taman E 3.3, No. D8,
JI. Mega Kuningan Log 8.6-7
Kawasan Mega Kuningan Jakarta
Indonesia



 
D-2

--------------------------------------------------------------------------------

 


Irgovel - Industria Riograndense De oleos Vegetais Ltda.
Avenida Presidente Joao Goulart
7351, Distrito Industrial,
CEP 96-040-000
Pelotas, Rio Grande do Sul
Federative Republic of Brazil



(b)
Capitalization. The Capitalization Chart below constitutes a correct and
complete list of all ownership interests of Company and all rights to acquire
ownership interests, including the record holder, number of interests and
percentage interests on a fully diluted basis, and the Organizational Chart
below shows the ownership structure of all Subsidiaries of Company.





Capitalization Chart
 
                                 
NutraCea, Inc
Equity Schedule
December 10, 2008
                                 
Number of Shares
   
Par Value
   
Warrants and Options
   
Combined Beneficial
   
Percentage Ownership Fully Diluted
 
Preferred Stock (1)
                             
Series D - (8% dividend, quarterly beginning 1/1/09)
                             
Midsummer Investments
    1,945       1,945,000       2,000              
Cranshire
    3,000       3,000,000       3,000              
Total preferred stock outstanding
    4,945       4,945,000                                                      
     
Warrants to purchase Preferred Stock outstanding
                    5,000              
Common Stock
                                   
5% or greater holders (2)
    0               0       0       0.00 %                                      
   
Board of directors and officers
                                       
Officers
                                       
Brad Edson
    255,000               7,000,000       7,255,000       3.18 %
Olga Hernandez-Longan
    0               600,000       600,000       0.26 %
Leo Gingras
    53,000               600,000       653,000       0.29 %
Todd Crow
    9,700               1,662,942       1,672,642       0.73 %
Kody Newland
    26,700               600,000       626,700       0.27 %
Board of directors
                                       
David Bensol
    52,500               205,000       257,500       0.11 %
James Lintzenich
    1,396,411               1,691,608       3,088,019       1.35 %
Edward McMillan
    17,740               281,798       299,538       0.13 %
Kenneth Shropshire
    0               205,000       205,000       0.09 %
Steven Saunders
    1,368,802               612,192       1,980,994       0.87 %
Wesley Clark
    0               170,000       170,000       0.07 %
Total board of directors and officers
    3,179,853               13,628,540       16,808,393                        
                           
Other shares outstanding
    164,944,701                       164,944,701       72.30 %
Total common stock outstanding
    168,124,554                                                                
           



 
D-3

--------------------------------------------------------------------------------

 


Other options and warrants to purchase common stock
    46,389,994       46,389,994       20.33 %                          
Options and warrants to purchase common stock
    60,018,534                                            
Fully diluted
    228,143,088       228,143,088       100.00 %



(1)
Preferred stock is not included in the fully diluted calculation as the
conversion ratio is subject to current stock price (and other factors) at the
time of conversion



(2)
5% or greater amounts would be 8,406,227 shares basic or 11,407,154 on a fully
diluted basis



Organizational Chart
 
See attached organizational chart.
 



(c)
Authorization of Borrowing; No Conflict as to Law or Agreements. The execution,
delivery and performance by Company of the Loan Documents and any other
documents or agreements described in or related to this Agreement, and all
borrowing under the Line of Credit have been authorized and do not (i) require
the consent or approval of Company's Owners; (ii) require the authorization,
consent or approval by, or registration, declaration or filing with, or notice
to, any governmental agency or instrumentality, whether domestic or foreign, or
any other Person, except to the extent obtained, accomplished or given prior to
the date of this Agreement; (iii) violate any provision of any law, rule or
regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to Company or of Company's Constituent Documents; (iv)
result in a breach of or constitute a default or event of default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected; or (v) result in, or require, the creation or imposition of
any Lien (other than the Security Interest) upon or with respect to any of the
properties now owned or subsequently acquired by Company.



(d)
Legal Agreements. This Agreement, the other Loan Documents, and any other
document or agreement described in or related to this Agreement, will constitute
the legal, valid and binding obligations of Company, enforceable against Company
in accordance with their respective terms.



(e) 
Subsidiaries. Except as disclosed below, Company has no Subsidiaries.

 
Subsidiaries
 
NutraCea (Tax ID Number 87-0673375) List of Subsidiaries:    
1.
NutraGlo Incorporated, a Nevada corporation wholly owned by NutraStar
Technologies Incorporated. April 5, 2000 (43-1960638)

 
 
D-4

--------------------------------------------------------------------------------

 
 
2.
NutraStar Technologies Incorporated, a Nevada corporation wholly owned by
NutraCea, February 4, 2000 (68-0445761)
   
3.
NutraStarSport, Inc., a Nevada corporation, owned by NutraStar Technologies
Incorporated and Chris Basio, April 26, 2001
   
4.
The RiceX Company, a Delaware corporation wholly owned by NutraCea, August 4,
1998 (68-0412200)
   
5.
RiceX Nutrients, Inc., a Montana corporation wholly owned by The RiceX Company,
August 9, 2004 (68-0397535)
   
6.
Global Nutra, Inc., a Nevada corporation wholly-owned by NutraCea, December 13,
2006
   
7.
Nutramercials, Inc., a Nevada corporation wholly-owned by NutraCea, December 13,
2006 (26-0888871)
   
8.
Infomaxx, LLC, a Delaware limited liability company, owned by Nutramercials,
December 12, 2006 (20-8083718)
   
9.
NutraCea Brazil Ltda., a Brazilian corporation and subsidiary of NutraCea
   
10.
Grain Enhancement LLC, a Delaware limited liability company, owned by NutraCea
and Pacific Advisors Holdings Limited, June 30, 2007
   
11.
Medan, LLC, a Delaware limited liability company, owned by NutraCea, January 23,
2008 (26-1809684)
   
12.
Rice Rx, LLC, a Delaware limited liability company, owned by NutraCea and
HerbalScience Singapore Pte. Ltd., December 26, 2007 (26-1644643)
   
13.
Rice Science, LLC, a Delaware limited liability company, owned by NutraCea and
HerbalScience Singapore Pte. Ltd., December 26, 2007 (26-1644685)
   
14.
NutraPhoenix, LLC, a Delaware limited liability company owned by NutraCea,
January 15, 2008 (26-2233062)
   
15.
NutraSA, LLC, a Delaware limited liability company owned by NutraCea, January
11, 2008 (26-3258449)
   
16.
Irgovel - Industria Riograndens De Oleos Vegetais Ltda., a limited liability
company organized under the laws of the Federative Republic of Brazil owned by
NutraSA, LLC
   
17.
PT Panganmas Inti Nusantara, an Indonesian company owned by Medan, LLC (51%) and
Fortune BVI
   
18.
NutraCea/Cura, LLC, a Delaware limited liability company owned by NutraCea (90%)
and Cura Pharamceutical Co., Inc. (10%), August 15, 2007 (26-0851100)



 
D-5

--------------------------------------------------------------------------------

 
 
19.
NutraCea Offshore LTD., an exempted company organized under the laws of the
Cayman Islands owned by NutraCea
   
20.
Global Nutra Solutions LLC, a Delaware limited liability company owned by
NutraCea, December 12, 2006
   
21.
Grainovation, Inc., a Tennessee corporation, Incorporated January 22, 1988
(acquired 5/1/2007) (62-1340914)



(f)
Financial Condition; No Adverse Change. Company has furnished to Wells Fargo its
audited financial statements for its fiscal year ended December 31, 2007 and
unaudited financial statements for the fiscal-year-to-date period ended
September 30, 2008, and those statements fairly present Company's financial
condition as of those dates and the results of Company's operations and cash
flows for the periods then ended and were prepared in accordance with GAAP.
Since the date of the most recent financial statements, there has been no
Material Adverse Effect in Company's business, properties or condition
(financial or otherwise). The Company has disclosed to Wells Fargo that in
connection with the standard three year review of filings by the Securities
Exchange Commission ("SEC"), the SEC provided a comment letter and requested
that the Company elaborate on its accounting for certain transactions during the
three year period ending December 31, 2007. Based on its review, the SEC may
require the Company to make revisions to the financial statements under review.
However, the Company believes that the requested revisions, if any, will not
materially effect the Company's balance sheet or financial condition s of
September 30, 2008.



(g)
Litigation. There are no actions, suits or proceedings pending or, to Company's
knowledge, threatened against or affecting Company or any of its Affiliates or
the properties of Company or any of its Affiliates before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to Company or any of its
Affiliates, would result in a final judgment or judgments against Company or any
of its Affiliates in an amount in excess of $10,000, apart from those matters
specifically disclosed below.



Litigation Matters in Excess of $10,000
 
NutraCea v. Vital Living
 
On September 3, 2008, NutraCea filed a complaint in Arizona State Superior
Court, County of Maricopa, against Vital Living, Inc. ("Vital Living") seeking
to enforce certain notes secured by a Security Agreement pledging all of the
assets of Vital Living as collateral for the notes. In its complaint, NutraCea
alleges causes of action for breach of contract, common counts, money lent,
foreclosure on collateral, specific performance and permanent injunctive relief.
The complaint was served upon Vital Living in Palm Beach County, Florida on
September 10, 2008. Vital Living has yet to appear in the lawsuit.



 
D-6

--------------------------------------------------------------------------------

 
 
NutraCea v. Dennis Ledesma
 
NutraCea has filed a lawsuit against former employee Dennis Ledesma for
defamation and breach of contract, etc. alleging that Mr. Ledesma made false
statements about NutraCea causing damages to NutraCea and its business. Mr.
Ledesma failed to respond to the complaint and the Court entered default against
him. We are now in the process of moving the Court for a default judgment
against Mr. Ledesma based on the harm to NutraCea's business and reputation.
 
Litigation involving Irgovel
 
On January 31, 2008, NutraCea entered into a Quotas Purchase and Sale Agreement
(the "Irgovel Agreement") with all the owners ("Sellers") of Irgovel -Industria
Riograndens De Oleos Vegetais Ltda., a limited liability company organized under
the laws of the Federative Republic of Brazil. Pursuant to the agreement,
NutraCea deposited into an escrow account approximately $2,000,000 to cover
contingent liabilities owed by Irgovel as described on Schedule H and I of the
Irgovel Agreement. Some of the contingent liabilities listed on Schedule H and I
are for lawsuits filed against Irgovel. The estimated costs and expenses for
these lawsuits were included in the amounts set aside in the escrow account to
cover these contingencies.
 
On October 7, 2008, Irgovel was served with notice of a suit filed by David
Zigart Resyng against Irgovel and Osmar Brito (a "Seller" in the January 31,
2008 transaction between NutraCea and the Sellers of Irgovel) claiming that (i)
Osmar Brito and Irgovel, represented by Osmar Brito, willfully misled David
Zigart Resyng into executing a settlement with regard to his ownership of
Irgovel with the other Sellers and (ii) that due to this settlement and the
subsequent sale of Irgovel to NutraCea, David Zigart Resyng has suffered
financial damages. An injunction has been granted to cease any distributions of
assets in the escrow account established in connection with the transaction.



(h)           Intellectual Property Rights.


(i)            Owned Intellectual Property. Set forth below is a complete list
of all patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which Company is the owner of record (the "Owned
Intellectual Property"). Except as set forth below, (A) Company owns the Owned
Intellectual Property free and clear of all restrictions (including covenants
not to sue any Person), court orders, injunctions, decrees, writs or Liens,
whether by agreement memorialized in a Record Authenticated by Company or
otherwise, (B) no Person other than Company owns or has been granted any right
in the Owned Intellectual Property, (C) all Owned Intellectual Property is
valid, subsisting and enforceable, and (D) Company has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.


 
D-7

--------------------------------------------------------------------------------

 


(ii)           Agreements with Employees and Contractors. Company has entered
into a legally enforceable agreement with each Person that is an employee or
subcontractor obligating that Person to assign to Company, without additional
compensation, any Intellectual Property Rights created, discovered or invented
by that Person in the course of that Person's employment or engagement with
Company (except to the extent prohibited by law), and further obligating that
Person to cooperate with Company, without additional compensation, to secure and
enforce the Intellectual Property Rights on behalf of Company, unless the job
description of the Person is such that it is not reasonably foreseeable that the
employee or subcontractor will create, discover, or invent Intellectual Property
Rights.


(iii)          Intellectual Property Rights Licensed from Others. Set forth
below is a complete list of all agreements under which Company has licensed
Intellectual Property Rights from another Person ("Licensed Intellectual
Property") other than readily available, non- negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks ("Off-the-shelf Software") and
a summary of any ongoing payments Company is obligated to make with respect
thereto. Except as set forth below or in any other Record, copies of which have
been given to Wells Fargo, Company's licenses to use the Licensed Intellectual
Property are free and clear of all restrictions, Liens, court orders,
injunctions, decrees, or writs, whether by agreed to in a Record Authenticated
by Company or otherwise. Except as disclosed below, Company is not contractually
obligated to make royalty payments of a material nature, or pay fees to any
owner of, licensor of, or other claimant to, any Intellectual Property Rights.


(iv)          Other Intellectual Property Needed for Business. Except for
Off-the-shelf Software and as disclosed below, the Owned Intellectual Property
and the Licensed Intellectual Property constitute all Intellectual Property
Rights used or necessary to conduct Company's business as it is presently
conducted or as Company reasonably foresees conducting it.


(v)           Infringement. Except as disclosed below, Company has no knowledge
of, and has not received notice either orally or in a Record alleging, any
Infringement of another Person's Intellectual Property Rights (including any
claim set forth in a Record that Company must license or refrain from using the
Intellectual Property Rights of any Person) nor, to Company's knowledge, is
there any threatened claim or any reasonable basis for any such claim.


Intellectual Property Disclosures
 
 
See trademark and patent schedules on subsequent pages.
 



 
D-8

--------------------------------------------------------------------------------

 


TRADEMARKS


Title
Type
Application
/
Registration No.
Issue/Reg. Date
Filing Date
Name of Registrant
/
Applicant
FIBERICE
Registered Trademark
Assigned by Farmers Rice to NutraCea
12/1/2008
   
RISOLUBLES
Registered Trademark
2,461,604
6/19/2001
5/10/2000
NutraCea
MISCELLANEOUS DESIGN ("Caduceus")
Registered Trademark
2,461,745
6/19/2001
6/15/2000
NutraCea
CEA 100
Registered Trademark
2,979,145
7/26/2005
8/18/2003
NutraCea, Inc
NUTRACEA
Registered Trademark
2,658,784
12/10/2002
9/17/2001
NutraCea
LIVERBOOST
Registered Trademark
2,512,728
11/27/2001
4/5/2001
NutraCea
RICEMUCIL
Registered Trademark
2,537,997
2/12/2002
11/13/2000
NutraCea
RICE PATTY
Registered Trademark
3,171,168
11/14/2006
11/28/2005
NutraCea, Inc
EQUINE SHINE (& design)
Registered Trademark
2,659,543
12/10/2002
7/24/2001
NutraCea
THE RICEPATTY COLLECTION
Registered Trademark
3,229,286
4/17/2007
12/20/2005
NutraCea, Inc
MAX-E-BRAN SRB
Registered Trademark
3,375,242
1/29/2008
5/22/2007
NutraCea
SERVING MANKIND
Registered Trademark
3,410,639
4/8/2008
1/13/2006
NutraCea, Inc
RICE X
Registered Trademark
3,317,370
10/23/2007
12/8/2005
NutraCea
SATIN FINISH
Registered Trademark
1,803,034
11/9/1993
12/10/1992
NutraCea
NATURAL GLO
Registered Trademark
3,501,738
9/16/2008
2/25/2008
NutraCea
NATURAL GLO (& design)
Registered Trademark
1,927,481
10/17/1995
6/8/1994
NutraCea



 
D-9

--------------------------------------------------------------------------------

 
 
NUTRACEA (& design)
Registered Trademark
3,501,581
tab
9/16/2008
NutraCea
RISPORT
Trademark Application
77/484,373
tba
5/27/2008
NutraCea
RITRAINER
Trademark Application
77/484,375
tba
5/27/2008
NutraCea
RIBUILDER
Trademark Application
77/484.384
tba
5/27/2008
NutraCea
IRGOVEL
Trademark Application
77/555,244
tba
8/25/2008
\NutraCea
PELOTAS
Trademark Application
77/597,273
tba
10/21/2008
NutraCea
GASTROBIOTICS
Trademark Application
78/799,457
tba
1/25/2006
NutraCea
RIBALANCE
Trademark Application
77/383.574
tba
1/29/2008
NutraCea
LIVING VITAMINS
Trademark Application (ITU)
77/155,596
tba
4/12/2007
NutraCea

 



NutraCea Issued Patents To Date Issue Date Patent No Country         US Patents
             
1. "Production of Beta-Glucan and Beta-Glucan Product"
05.12.1994
5512287
US
       
2. "Process for Obtaining Micronutrient Enriched Rice Bran Oil"
11.16.1999
5985344
US
       
3."Method for Treating Hypercholesterolemia, Hyperlipidemia, and
Atherosclerosis"
10.03.2000
6126943
US
       
4. "Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia"
10.16.2001
02.26.2002
US
       
5. "Method for Controlling Serum Glucose"
6303586
6350473
US
       
6. "Method for Treating Hypercholesterolemia, Hyperlipidemia, and
Atherosclerosis"
05.06.2003
6558714
US
       
7. "Method for Treating Hypercholesterolemia, Hyperlipidemia, and
Atherosclerosis"
05.11.2004
6733799
US
       
8. "Method for Treating Joint Inflammation, Pain, and Loss of Mobility"
06.07.2005
6902739
US



 
D-10

--------------------------------------------------------------------------------

 
 
International Patents
             
1. Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
03.28.2002
71377
Singapore
       
2. Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
12.05.2002
751704
Australia
       
3. Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
02.03.2003
503648
New Zealand
       
4. Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
07.16.2003
98810675.2
Canada
       
5. "Process for Obtaining Micronutrient Enriched Rice Bran Oil"
10.22.2004
15162B1
Argentina
       
6. Supportive Therapy for Diabetes, Hyperglycemia and Hypoglycemia
12.06.2005
232655
Mexico
       
7. A Method for Treating Diabetes, Hyperglycemia and Hypoglycemia
05.18.2006
583211
Korea
       
8. "Method for Treating Joint Inflammation, Pain, and Loss of Mobility"
10.18.2007
2002315558
Australia
       
9. "Diabetic Food Kit Comprising Enzyme Treated Stabilized Rice Bran Derivative"
06.23.2008
221444
India





(i)
Taxes. Company and its Affiliates have paid or caused to be paid to the proper
authorities when due all federal, state and local taxes required to be withheld
by each of them. Company and its Affiliates have filed all federal, state and
local tax returns which to the knowledge of the Officers of Company or any
Affiliate, as the case may be, are required to be filed, and Company and its
Affiliates have paid or caused to be paid to the respective taxing authorities
all taxes as shown on these returns or on any assessment received by any of them
to the extent such taxes have become due.



(j)
Titles and Liens. Company has good and absolute title to all Collateral free and
clear of all Liens other than Permitted Liens. No financing statement naming
Company as debtor is on file in any office except to perfect only Permitted
Liens.



(k)
No Defaults. Company is in compliance with all provisions of all agreements,
instruments, decrees and orders to which it is a party or by which it or its
property is bound or affected, the breach or default of which could have a
Material Adverse Effect on Company's financial condition, properties or
operations.

 
D-11

--------------------------------------------------------------------------------


 
(l)
Submissions to Wells Fargo. All financial and other information provided to
Wells Fargo by or on behalf of Company in connection with Company's request for
the credit facilities contemplated hereby is (i) true, correct and complete in
all material respects, (ii) does not omit any material fact that would cause
such information to be misleading, and (iii) as to projections, valuations or
proforma financial statements, present a good faith opinion as to such
projections, valuations and proforma condition and results.



(m)
Financing Statements. Company has previously authorized the filing of financing
statements sufficient when filed to perfect the Security Interest and other
Liens created by the Security Documents. When such financing statements are
filed, Wells Fargo will have a valid and perfected security interest in all
Collateral capable of being perfected by the filing of financing statements.
None of the Collateral is or will become a fixture on real estate, unless a
sufficient fixture filing has been filed with respect to such Collateral.



(n)
Rights to Payment. Each right to payment and each instrument, document, chattel
paper and other agreement constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation, subject to no defense, setoff or
counterclaim of the account debtor or other obligor named in that instrument.



(o) 
Employee Benefit Plans.



(i)           Maintenance and Contributions to Plans. Except as disclosed below,
neither Company nor any ERISA Affiliate (A) maintains or has maintained any
Pension Plan, (B) contributes or has contributed to any Multiemployer Plan, or
(C) provides or has provided post-retirement medical or insurance benefits to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the IRC, or applicable state law).


(ii)           Knowledge of Plan Noncompliance with Applicable Law. Except as
disclosed below, neither Company nor any ERISA Affiliate has (A) knowledge that
Company or the ERISA Affiliate is not in full compliance with the requirements
of ERISA, the IRC, or applicable state law with respect to any Plan, (B)
knowledge that a Reportable Event occurred or continues to exist in connection
with any Pension Plan, or (C) sponsored a Plan that it intends to maintain as
qualified under the IRC that is not so qualified, and no fact or circumstance
exists which may have an adverse effect on such Plan's tax-qualified status.


(iii)           Funding Deficiencies and Other Liabilities. Neither Company nor
any ERISA Affiliate has liability for any (A) accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the IRC) under any Plan,
whether or not waived, (B) withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan under Section 4201 or 4243 of ERISA, or
(C) event or circumstance which could result in financial obligation to the
Pension Benefit Guaranty Corporation, the Internal Revenue Service, the
Department of Labor or any participant in connection with any Plan (other than
routine claims for benefits under the Plan).


 
D-12

--------------------------------------------------------------------------------

 
 
Employee Benefit Plans
 
 
See subsequent page.
 

 
 
D-13

--------------------------------------------------------------------------------

 
 
Current NutraCea Employee Benefits
 
BENEFIT
 
DESCRIPTION
 
EFF. DATE
         
Aetna PPO Plan
 
Employee health insurance - all locations except Montana
Basic 80/20 plan with $500/$ 1000 deductible for in network;
Out of network is 60/40 with $1000/$2000 deductibles
 
6/1/2007
         
Aetna Traditional Choice Plan
 
Employee health insurance - Montana only
Pays 80% for basic services; $500/$ 1000 deductible
 
6/1/2007
         
MetLife Dental Plan
 
Dental plan
 
6/1/2006
         
Lincoln National
 
Life Insurance Plan
Class 1 - management - lx base salary up to $150,000 max
Class 2 - all other employees - $50,000
Benefits also include $2000 per child benefit to age 19 and
$10,000 spouse
benefit
 
6/1/2007
         
Lincoln National
 
Long Term Disability Plan
Pays 60% of basic monthly income up to $1 Ok/month, after a
90 day waiting period
 
6/1/2008
         
Health Reimbursement Plan
 
For employees with 1+ year of service
Co. funds $1500 for single medical coverage/$3000 for
family coverage/yr
 
1/1/2006
         
401(k) and Profit Sharing Plan
 
Safe harbor plan - co. contributes 3% of base comp to plan Annual discretionary
match or profit sharing at year end
 
4/1/2006
         
Product Discounts
 
30% off cost OR whatever special is running (whichever is lowest price)
   



 
D-14

--------------------------------------------------------------------------------

 


(p) 
Environmental Matters.



(i)           Hazardous Substances on Premises. Except as disclosed below, to
Company's knowledge, there are not present in, on or under the Premises any
Hazardous Substances in such form or quantity as to create any material
liability or obligation for either Company or Wells Fargo under the common law
of any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create a material liability.


(ii)           Disposal of Hazardous Substances. Except as disclosed below,
Company has not disposed of Hazardous Substances in such a manner as to create
any material liability under any Environmental Law.


(iii)           Claims and Proceedings with Respect to Environmental Law
Compliance. Except as disclosed below, to Company's knowledge, there have not
existed in the past, nor are there any threatened or impending requests, claims,
notices, investigations, demands, administrative proceedings, hearings or
litigation relating in any way to the Premises or Company, alleging material
liability under, violation of, or noncompliance with any Environmental Law or
any license, permit or other authorization issued pursuant thereto.


(iv)           Compliance with Environmental Law; Permits and Authorizations.
Except as disclosed below, Company (A) conducts its business at all times in
compliance with applicable Environmental Law, (B) possesses valid licenses,
permits and other authorizations required under applicable Environmental Law for
the lawful and efficient operation of its business, none of which are scheduled
to expire, or withdrawal, or material limitation within the next 12 months, and
(C) has not been denied insurance on grounds related to potential environmental
liability.


(v)           Status of Premises. Except as disclosed below, the Premises are
not and never have been listed on the National Priorities List, the
Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.


(vi)           Environmental Audits, Reports, Permits and Licenses. Company has
delivered to Wells Fargo all environmental assessments, audits, reports,
permits, licenses and other documents describing or relating in any way to the
Premises or Company's businesses.


Environmental Matters
 
None known.
 



 
D-15

--------------------------------------------------------------------------------

 


Exhibit E to Credit and Security Agreement


COMPLIANCE CERTIFICATE


To:
Wells Fargo Bank, National Association

Date:
[________, 200_]

Subject:
Financial Statements



In accordance with our Credit and Security Agreement dated December __, 2008 (as
amended from time to time, the "Credit Agreement"), attached are the financial
statements of NutraCea, a California corporation, and NutraPhoenix, LLC, a
Delaware limited liability company (collectively, the "Company") dated
[________,200_] (the "Reporting Date") and the year-to-date period then ended
(the "Current Financials"). All terms used in this certificate have the meanings
given in the Credit Agreement.


A.            Preparation and Accuracy of Financial Statements. I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company's financial condition as
of the Reporting Date.


B.            Name of Company; Merger and Consolidation. I certify that:
 
(Check one)


 
o
Company has not, since the date of the Credit Agreement, changed its name or
jurisdiction of organization, nor has it consolidated or merged with another
Person.



 
o
Company has, since the date of the Credit Agreement, either changed its name or
jurisdiction of organization, or both, or has consolidated or merged with
another Person, which change, consolidation or merger: o was consented to in
advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.



C.           Events of Default. I certify that:
 
(Check one)


 
o
I have no knowledge of the occurrence of an Event of Default under the Credit
Agreement, except as previously reported to Wells Fargo in a Record.

 
 
o
I have knowledge of an Event of Default under the Credit Agreement not
previously reported to Wells Fargo in a Record, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Wells Fargo may under the terms of the Credit Agreement impose the Default Rate
at any time during the resulting Default Period.



 
D.
Litigation Matters. I certify that:



(Check one)


 
E-1

--------------------------------------------------------------------------------

 


 
o
I have no knowledge of any material adverse change to the litigation exposure of
Company or any of its Affiliates or of any Guarantor.



 
o
I have knowledge of material adverse changes to the litigation exposure of
Company or any of its Affiliates or of any Guarantor not previously disclosed in
Exhibit D, as more fully described in the statement of facts attached to this
Certificate.



 
E.
Financial Covenants. I further certify that:



(Check and complete each of the following)


1.           Minimum Quarterly Net Income.   Pursuant to Section 5.2(a) of the
Credit Agreement, as of the Reporting Date, Company's Net Income was
[_$__________], which o satisfies o does not satisfy the requirement that such
amount be not less than the amount set forth for each such period (numbers
appearing between "< >" are negative):


Quarter Ending
Minimum Net Income
   
December 31, 2008
<$3,000,000.00>



2.           Minimum Cumulative Quarterly Net Income. Pursuant to Section 5.2(b)
of the Credit Agreement, as of the Reporting Date, the Company's year-to-date
consolidated aggregate Net Income, minus the Company's year-to-date consolidated
aggregate Net Income, as of December 31st of the preceding year (as set forth in
the Company's audited financial statements) was [_$_________], which o satisfies
o does not satisfy the requirement that such Net Income be not less than the
amount set forth in the table below for each such period (numbers appearing
between "< >" are negative):
 
Ouarter Ending
Minimum Quarterly Cumulative
 
Net Income Step Up
Each March 31, 2009
<$1,000,000.00>
Each June 30, 2009
<$500,000.00>
Each September 30, 2009
$750,000.00
Each December 31, 2009
$2,000,000.00



3.           Minimum Debt Service Coverage Ratio. Pursuant to Section 5.2(c) of
the Credit Agreement, as of the Reporting Date, Company's Debt Service Coverage
Ratio was [_______] to 1.00, which o satisfies o does not satisfy the
requirement that such ratio be not less than 1.2 to 1.00 on the Reporting Date
for each quarter, beginning the quarter ending March 31, 2009.


4.           Capital Expenditures. Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the o four quarter 2008 o 2009 fiscal
year to date for Capital Expenditures, [_$___________] in the aggregate, which
o satisfies o does not satisfy the requirement that such expenditures not exceed
$5,000,000.00 in the aggregate if the reporting period is fourth quarter 2008,
or $4,500,000.00 in the aggregate for 2009 plus up to $2,500,000.00 carried over
from fourth quarter 2008.


 
E-2

--------------------------------------------------------------------------------

 


5.           Salaries. Company has not paid excessive or unreasonable salaries,
bonuses, commissions, consultant fees or other compensation, or increased the
salary, commissions, consultant fees or other compensation of any Director,
Officer or consultant, or any member of their families, by more than twenty
percent (20%) as of the Reporting Date over the amount paid in Company's
previous fiscal year (other than existing board-approved contracts at the time
of the Credit Agreement), either individually or for all such persons in the
aggregate, and has not paid any increase from any source other than profits
earned in the year of payment, and as a consequence Company o is o is not in
compliance with Section 5.8 of the Credit Agreement.


Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company's compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.



 
NUTRACEA, a California corporation
       
By:
     
Its Chief Financial Officer
       
NUTRAPHOENIX, LLC, a Delaware limited liability company
       
By:
     
Its Chief Financial Officer



 
E-3

--------------------------------------------------------------------------------

 


Exhibit F to Credit and Security Agreement


EXISTING LIENS PURSUANT TO 5.3(a)(ii)


None.


INDEBTEDNESS


None.


GUARANTIES


None.


 
F-1

--------------------------------------------------------------------------------

 


[chart.jpg]

 
 

--------------------------------------------------------------------------------